Exhibit 10.1

 

[g83561km01i001.jpg]

CLIFFORD CHANCE LLP

 

EXECUTION VERSION

 

US$1,750,000,000

 

FACILITY AGREEMENT

 

DATED 17 MARCH 2014

 

FOR

 

BUNGE FINANCE EUROPE B.V.

AS BORROWER

 

ARRANGED BY

 

ABN AMRO BANK N.V., BNP PARIBAS, ING BANK N.V., LLOYDS BANK PLC, THE ROYAL BANK
OF SCOTLAND PLC, CITIGROUP GLOBAL MARKETS LIMITED, COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS RABOBANK INTERNATIONAL), CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC BANK PLC, INDUSTRIAL AND COMMERCIAL
BANK OF CHINA LTD., NEW YORK BRANCH, MIZUHO BANK, LTD., NATIXIS, SG AMERICAS
SECURITIES LLC, STANDARD CHARTERED BANK, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
AND UNICREDIT BANK AG, NEW YORK BRANCH

 

WITH

 

ABN AMRO BANK N.V.

ACTING AS AGENT

 

--------------------------------------------------------------------------------

 

REVOLVING FACILITY AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

 

1.

Definitions and Interpretation

 

1

 

 

 

 

2.

The Facility

 

24

 

 

 

 

3.

Purpose

 

26

 

 

 

 

4.

Conditions of Utilisation

 

27

 

 

 

 

5.

Utilisation

 

28

 

 

 

 

6.

Extension Option

 

29

 

 

 

 

7.

Repayment

 

32

 

 

 

 

8.

Prepayment and Cancellation

 

33

 

 

 

 

9.

Interest

 

36

 

 

 

 

10.

Interest Periods

 

37

 

 

 

 

11.

Changes to the Calculation of Interest

 

37

 

 

 

 

12.

Fees

 

38

 

 

 

 

13.

Tax Gross Up and Indemnities

 

40

 

 

 

 

14.

Increased Costs

 

45

 

 

 

 

15.

Other Indemnities

 

46

 

 

 

 

16.

Mitigation by the Lenders

 

47

 

 

 

 

17.

Costs And Expenses

 

48

 

 

 

 

18.

Representations

 

48

 

 

 

 

19.

Positive Covenants

 

53

 

 

 

 

20.

Negative Covenants

 

56

 

 

 

 

21.

Acknowledgement

 

59

 

 

 

 

22.

Covenant of Agent and Lenders and Patriot Act notice

 

59

 

 

 

 

23.

Events of Default

 

60

 

 

 

 

24.

Use of Websites

 

64

 

 

 

 

25.

Changes to the Lenders

 

66

 

 

 

 

26.

Changes to the Borrower

 

70

 

 

 

 

27.

Role of the Agent and the Arrangers

 

71

 

 

 

 

28.

Conduct of Business by the Finance Parties

 

77

 

 

 

 

29.

Sharing Among the Finance Parties

 

77

 

 

 

 

30.

Payment Mechanics

 

80

 

 

 

 

31.

Set-Off

 

82

 

 

 

 

32.

Notices

 

82

 

 

 

 

33.

Calculations and Certificates

 

84

 

 

 

 

34.

Partial Invalidity

 

85

 

- i -

--------------------------------------------------------------------------------


 

35.

Remedies and Waivers

 

85

 

 

 

 

36.

Amendments and Waivers

 

85

 

 

 

 

37.

Confidentiality

 

87

 

 

 

 

38.

Counterparts

 

92

 

 

 

 

39.

Governing Law

 

93

 

 

 

 

40.

Enforcement

 

93

 

 

 

 

Schedule 1 Applicable Margin

 

94

 

 

 

Schedule 2 The Original Lenders

 

96

 

 

 

Schedule 3 Conditions Precedent

 

98

 

 

 

Schedule 4 Utilisation Request

 

101

 

 

 

Schedule 5 Form of Transfer Certificate

 

103

 

 

 

Schedule 6 Timetables

 

105

 

 

 

Schedule 7 Form of Accordion Increase Certificate

 

106

 

 

 

Exhibit         Form of Parent Guarantee

 

121

 

- ii -

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 17 March 2014 and made between:

 

(1)                                 BUNGE FINANCE EUROPE B.V. a private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of The Netherlands having its corporate seat
(statutaire zetel) in Rotterdam, The Netherlands and its registered office at
11720 Borman Drive, St. Louis, Missouri 63146, United States of America and
registered with the commercial register (handelsregister) of the Chamber of
Commerce (Kamer van Koophandel) in Rotterdam under number 24347428 (the
“Borrower”);

 

(2)                                 ABN AMRO BANK N.V., BNP PARIBAS, ING BANK
N.V., LLOYDS BANK PLC, THE ROYAL BANK OF SCOTLAND PLC, CITIGROUP GLOBAL MARKETS
LIMITED, COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS
RABOBANK INTERNATIONAL), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC
BANK PLC, INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH, MIZUHO
BANK, LTD., NATIXIS, SG AMERICAS SECURITIES LLC, STANDARD CHARTERED BANK, THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD. and UNICREDIT BANK AG, NEW YORK BRANCH as
mandated lead arrangers and bookrunners (each an “Arranger” and together the
“Arrangers”);

 

(3)                                 ABN AMRO BANK N.V., BNP PARIBAS, ING BANK
N.V., LLOYDS BANK PLC and THE ROYAL BANK OF SCOTLAND PLC as co-ordinators (the
“Co-ordinators”);

 

(4)                                THE FINANCIAL INSTITUTIONS listed in Schedule
2 (The Original Lenders) as lenders (the “Original Lenders”); and

 

(5)                                 ABN AMRO BANK N.V. as agent of the other
Finance Parties (the “Agent”).

 

IT IS AGREED as follows:

 

INTERPRETATION

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

In this Agreement:

 

“2011 Facility” means the US$1,750,000,000 revolving facility agreement dated 23
March 2011 between, amongst others, Bunge Finance Europe B.V. as borrower, ABN
AMRO Bank N.V. as agent and the persons listed therein as lenders.

 

“Acceptable Bank” means:

 

(a)                                 a bank or financial institution which has a
rating for its long-term unsecured and non credit-enhanced debt obligations of
BBB+ or higher by Standard & Poor’s Rating Services or Fitch Ratings Ltd or Baa1
or higher by Moody’s Investor Services Limited or a comparable rating from an
internationally recognised credit rating agency; or

 

- 1 -

--------------------------------------------------------------------------------


 

(b)                                 any other bank or financial institution
approved by the Agent.

 

“Accordion Increase Certificate” a certificate substantially in the form set out
in Schedule 7 (Form of Accordion Increase Certificate).

 

“Accordion Increase Date” means, in relation to an increase of the Total
Commitments in accordance with Clause 2.2 (Accordion Increase), the later of:

 

(a)                                 the proposed Accordion Increase Date
specified in the relevant Accordion Increase Certificate; and

 

(b)                                 the date on which the Agent executes the
relevant Accordion Increase Certificate,

 

which date shall be the last date of the Interest Period of each Loan then
outstanding.

 

“Additional Commitment Lenders” means the Accordion Lenders and the New
Accordion Lenders.

 

“Affiliate” means, with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person.  For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing. 
Notwithstanding the foregoing:

 

(a)                                 in relation to The Royal Bank of Scotland
plc, the term “Affiliate” shall not include (i) the UK government or any member
or instrumentality thereof, including Her Majesty’s Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including Her Majesty’s
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiaries or subsidiary
undertakings;

 

(b)                                 in relation to Crédit Agricole Corporate and
Investment Bank, the term “Affiliate” shall include any Caisse Régionale of the
Crédit Agricole Group and/or LCL; and

 

(c)                                  in relation to ABN AMRO Bank N.V., the term
“Affiliate” shall exclude the state of The Netherlands and any of its
subsidiaries other than ABN AMRO Bank N.V., but include any entity that acquires
the business of ABN AMRO Bank N.V. to which the Dutch state is entitled.

 

“Applicable Margin” means as set out in Schedule 1 (Applicable Margin) hereto.

 

“Applicable Moody’s Rating” means the Rating that Moody’s provides of (i) the
Parent or (ii) if Moody’s does not provide a Rating of the Parent, then the
Bunge Master Trust or (iii) if Moody’s does not provide a Rating of the Parent
or the Bunge

 

- 2 -

--------------------------------------------------------------------------------


 

Master Trust then BLFC provided that BLFC is at that time an Investor
Certificateholder.

 

“Applicable Rating” means an Applicable Moody’s Rating or an Applicable S&P
Rating.

 

“Applicable S&P Rating” means the Rating that S&P provides of (i) the Parent or
(ii) if S&P does not provide a Rating of the Parent, then the Bunge Master Trust
or (iii) if S&P does not provide a Rating of the Parent or the Bunge Master
Trust then BLFC provided that BLFC is at that time an Investor
Certificateholder.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means the period beginning on the date of this Agreement
and ending on the Final Maturity Date.

 

“Available Commitment” means, on any date, a Lender’s Commitment minus:

 

(a)                                 its participation in any outstanding Loans
on such date; and

 

(b)                                 in relation to any proposed Utilisation, its
participation in any Loans that are due to be made on or before the proposed
Utilisation Date,

 

other than that Lender’s participation in any Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

 

“BAFC” means Bunge Asset Funding Corp., a Delaware corporation, and its
successors and permitted assigns.

 

“Basel III” means:

 

(a)                                 the agreements on capital requirements, a
leverage ratio and liquidity standards contained in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision in
December 2010, each as amended, supplemented or restated;

 

(b)                                 the rules for global systemically important
banks contained in “Global systemically important banks: assessment methodology
and the additional loss absorbency requirement – Rules text” published by the
Basel Committee on Banking Supervision in November 2011, as amended,
supplemented or restated; and

 

(c)                                  any further guidance or standards published
by the Basel Committee on Banking Supervision relating to “Basel III”.

 

- 3 -

--------------------------------------------------------------------------------


 

“BLFC” means Bunge Limited Finance Corp., a Delaware corporation, and its
successors and permitted assigns.

 

“Board of Directors” means, with respect to any Person, the board of directors
of such Person or any duly authorised committee thereof.

 

“Borrower Account” means any account established by or for the Borrower, other
than the Series 2003-1 Collection Subaccount (or any sub-subaccount thereof),
for the purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness and any amounts paid pursuant to the Series 2003-1 VFC Certificate
and all amounts received with respect to Hedge Agreements.

 

“Break Costs” means the amount (if any) by which:

 

(a)                                 the interest minus the Applicable Margin
which a Lender should have received for the period from the date of receipt of
all or any part of its participation in a Loan or Unpaid Sum to the last day of
the current Interest Period in respect of that Loan or Unpaid Sum, had the
principal amount of that Loan or Unpaid Sum received been paid on the last day
of that Interest Period;

 

exceeds:

 

(b)                                 the amount which that Lender would be able
to obtain by placing an amount equal to the principal amount of that Loan or
Unpaid Sum received by it on deposit with a leading bank in the London interbank
market for a period starting on the Business Day following receipt or recovery
and ending on the last day of that Interest Period.

 

“Bunge Master Trust” means the trust created pursuant to the Pooling Agreement.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Amsterdam and New York City.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options (whether or not currently
exercisable), participations or other equivalents of or interests in (however
designated) the equity (which includes, but is not limited to, common stock or
shares, preferred stock or shares and partnership and joint venture interests)
of such Person (excluding any debt securities convertible into, or exchangeable
for, such equity).

 

“Change of Control” means the occurrence of any of the following:

 

(a)                                 the Parent becomes aware (by way of a report
or any other filing pursuant to Section 13(d) of the United States Securities
Exchange Act of 1934 (the “Exchange Act”), proxy, vote, written notice or
otherwise) of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination, of 50% or more of
the total voting power of the Voting Stock of the Parent then outstanding;

 

- 4 -

--------------------------------------------------------------------------------


 

(b)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Parent and its Subsidiaries, taken as a whole, to any Person that is not a
Subsidiary of the Parent;

 

(c)                                  the first day on which a majority of the
members of the Parent’s Board of Directors are not Continuing Directors; or

 

(d)                                 the Borrower shall not be directly, or
indirectly wholly-owned by the Parent.

 

“Code” means the US Internal Revenue Code of 1986, as amended.

 

“Commitment” means:

 

(a)                                 in relation to an Original Lender, the
amount set opposite its name under the heading “Commitment” in Schedule 2 (The
Original Lenders) and the amount of any other Commitment transferred to it under
this Agreement or assumed by it under Clause 2.2 (Accordion Increase); and

 

(b)                                 in relation to any other Lender, the amount
of any Commitment transferred to it under this Agreement or assumed by it under
Clause 2.2 (Accordion Increase),

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Confidential Information” means all information relating to the Borrower, any
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

 

(a)                                 any member of the Group or any of its
advisers; or

 

(b)                                 another Finance Party, if the information
was obtained by that Finance Party directly or indirectly from any member of the
Group or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)                                   is or becomes public information other
than as a direct or indirect result of any breach by that Finance Party of
Clause 37 (Confidentiality); or

 

(ii)                                is identified in writing at the time of
delivery as non-confidential by any member of the Group or any of its advisers;
or

 

(iii)                             is known by that Finance Party before the date
the information is disclosed to it in accordance with paragraphs (a) or
(b) above or is lawfully obtained by that Finance Party after that date, from a
source which is, as far as that Finance Party is aware, unconnected with the
Group  and which, in either case, as far as that Finance Party is aware,

 

- 5 -

--------------------------------------------------------------------------------


 

has not been obtained in breach of, and is not otherwise subject to, any
obligation of confidentiality.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Agent.

 

“Consenting Lender” has the meaning given to it in Clause 6 (Extension Option).

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Parent who (1) was a member of such Board of Directors
on the date of this Agreement; or (2) was nominated for election, appointed or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election (either by a specific vote or by approval of the
Parent’s proxy statement in which such member was named as a nominee for
election as a director).

 

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“CRD IV” means:

 

(a)                                 Regulation (EU) No 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms; and

 

(b)                                 Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directives
2006/48/EC and 2006/49/EC.

 

“Daily Report” means a report prepared by the Servicer on each Business Day
required pursuant to Section 4.01 of the Servicing Agreement or Clause 19
(Positive Covenants) of this Agreement, in substantially the form of Exhibit B
attached to the Series 2003-1 Supplement.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Defaulting Lender” means any Lender:

 

(a)                                 which has failed to make its participation
in a Loan available or has notified the Agent that it will not make its
participation in a Loan available by the Utilisation Date of that Loan in
accordance with Clause 5.4 (Lenders’ participation); or

 

(b)                                 which has otherwise rescinded or repudiated
a Finance Document,

 

- 6 -

--------------------------------------------------------------------------------


 

unless, in the case of paragraph (a) above:

 

(i)

its failure to pay is caused by:

 

 

 

(A)

administrative or technical error; or

 

 

 

 

(B)

a Disruption Event; and

 

 

 

payment is made within 5 Business Days of its due date; or

 

 

(ii)

the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

 

“Defaulted Loan” has the meaning as defined in Annex X of the Pooling Agreement.

 

“Delinquent Loan” has the meaning as defined in Annex X of the Pooling
Agreement.

 

“Designated Obligors” means the Parent and the Subsidiaries of the Parent set
forth on Schedule IV to the Parent Guarantee (and their successors) and any
other Subsidiaries of the Parent designated by the Parent from time to time
under the Pooling Agreement that satisfy the conditions set forth in the
definition of “Eligible Obligor” in Annex X to the Pooling Agreement. 
Notwithstanding the immediately preceding sentence, with the prior written
consent of the Majority Lenders (which consent shall not be unreasonably
withheld), the Borrower may from time to time identify, on the instructions of
the Parent, the Parent and/or certain Subsidiaries that shall not be classified
as Designated Obligors.

 

“Disruption Event” means either or both of:

 

(a)                                 a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any of the Parties; or

 

(b)                                 the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 

(i)

from performing its payment obligations under the Finance Documents; or

 

 

(ii)

from communicating with other Parties in accordance with the terms of the
Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).

 

- 7 -

--------------------------------------------------------------------------------


 

“Dutch FSA” means the Dutch Financial Supervision Act (Wet op het financieel
toezicht), including any regulations issued pursuant thereto.

 

“Effective Date” means the date on which the Agent has received all of the
documents and other evidence listed in Schedule 3 (Conditions Precedent) in form
and substance reasonably satisfactory to it, such date to occur no later than
the date falling one Month after the date of this Agreement.

 

“Event of Default” means any event or circumstance specified as such in
Clause 23 (Events of Default).

 

“Executive Order” means Executive Order No. 13224 of September 23, 2011 –
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism.

 

“Facility” means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“FATCA” means:

 

(a)                                 sections 1471 to 1474 of the Code or any
associated US Treasury Regulations or other official guidance;

 

(b)                                 any treaty, law, regulation or other
official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of paragraph (a) above; or

 

(c)                                  any agreement pursuant to the
implementation of paragraphs (a) or (b) above with the US Internal Revenue
Service, the US government or any governmental or taxation authority in any
other jurisdiction.

 

“FATCA Application Date” means:

 

(a)                                 in relation to a “withholdable payment”
described in section 1473(1)(A)(i) of the Code (which relates to payments of
interest and certain other payments from sources within the US), 1 July 2014;

 

(b)                                 in relation to a “withholdable payment”
described in section 1473(1)(A)(ii) of the Code (which relates to “gross
proceeds” from the disposition of property of a type that can produce interest
from sources within the US), 1 January 2017; or

 

(c)                                  in relation to a “passthru payment”
described in section 1471(d)(7) of the Code not falling within paragraphs (a) or
(b) above, 1 January 2017,

 

- 8 -

--------------------------------------------------------------------------------


 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Arrangers and the Borrower (or the Agent and the Borrower)
setting out any of the fees referred to in Clause 12 (Fees).

 

“Final Maturity Date” means the Original Maturity Date or, in respect of
Consenting Lenders (and Replacement Lenders, if applicable), if the extension
option under Clause 6 (Extension Option) has been exercised, the First Extension
Maturity Date or the Second Extension Maturity Date, as applicable.

 

“Finance Document” means this Agreement, any Fee Letter, any Transfer
Certificate, the Parent Guarantee and any other agreement or document from time
to time entered into pursuant to any of the foregoing documents and any other
document designated in writing as such by the Agent and the Borrower.

 

“Finance Party” means the Agent, an Arranger or a Lender.

 

“First Anniversary” means the date falling 12 Months after the Effective Date.

 

“First Extension Request” has the meaning given to it in Clause 6 (Extension
Option).

 

“First Extension Maturity Date” means the date falling 12 Months after the
Original Maturity Date.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Group” means the Borrower, the Parent and the Designated Obligors.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply

 

- 9 -

--------------------------------------------------------------------------------


 

funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise  to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Hedge Agreements” means all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hedge Termination Amounts” means, as the context requires hereunder, all
amounts (i) due and owing by the Borrower or (ii) received by the Borrower, in
each case in connection with the termination of a Hedge Agreement entered into
by the Borrower.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Impaired Agent” means the Agent at any time when:

 

(a)                                 it has failed to make (or has notified a
Party that it will not make) a payment required to be made by it under the
Finance Documents by the due date for payment;

 

(b)                                 the Agent otherwise rescinds or repudiates a
Finance Document;

 

(c)                                  (if the Agent is also a Lender) it is a
Defaulting Lender; or

 

(d)                                 an Insolvency Event has occurred and is
continuing with respect to the Agent;

 

unless, in the case of paragraph (a) above:

 

(i)                                     its failure to pay is caused by:

 

(A)                               administrative or technical error; or

 

(B)                               a Disruption Event; and

 

payment is made within 5 Business Days of its due date; or

 

- 10 -

--------------------------------------------------------------------------------


 

(ii)                                  the Agent is disputing in good faith
whether it is contractually obliged to make the payment in question.

 

“Indebtedness” means, as to any Person, without duplication:

 

(a)                                 all obligations of such Person for borrowed
money;

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property, except trade accounts payable arising in
the ordinary course of business;

 

(d)                                 all obligations of such Person as lessee
which are capitalised in accordance with GAAP;

 

(e)                                  all obligations of such Person created or
arising under any conditional sales or other title retention agreement with
respect to any property acquired by such Person (including, without limitation,
obligations under any such agreement which provides that the rights and remedies
of the seller or lender thereunder in the event of default are limited to
repossession or sale of such property);

 

(f)                                   all obligations of such Person with
respect to letters of credit and similar instruments including, without
limitation, obligations under reimbursement agreements;

 

(g)                                  all indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on any asset of such Person, whether or not
such indebtedness is assumed by such Person; and

 

(h)                                 all Guarantee Obligations of such Person
(other than guarantees of obligations of direct or indirect Subsidiaries of such
Person).

 

“Information Memorandum” means the document in the form approved by the Borrower
and the Parent concerning the Borrower and the Parent which, at their request
and on their behalf, was prepared in relation to this transaction and
distributed by the Arrangers to selected financial institutions before the date
of this Agreement.

 

“Insolvency Event” in relation to a Finance Party means that the Finance Party:

 

(a)                                 is dissolved (other than pursuant to a
consolidation, amalgamation or merger);

 

(b)                                 becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

 

(c)                                  makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

 

(d)                                 institutes or has instituted against it, by
a regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of

 

- 11 -

--------------------------------------------------------------------------------


 

its head or home office, a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

(e)                                  has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition is instituted or presented by a person or entity not
described in paragraph (d) above and:

 

(i)

results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

 

 

(ii)

is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

 

(f)                                   has exercised in respect of it one or more
of the stabilisation powers pursuant to Part 1 of the Banking Act 2009 and/or
has instituted against it a bank insolvency proceeding pursuant to Part 2 of the
Banking Act 2009 or a bank administration proceeding pursuant to Part 3 of the
Banking Act 2009;

 

(g)                                  has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger);

 

(h)                                 seeks or becomes subject to the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all its
assets (in each case other than by way of an Undisclosed Administration);

 

(i)                                     has a secured party take possession of
all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter;

 

(j)                                    causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in paragraphs (a) to (i) above;
or

 

(k)                                 takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest).

 

- 12 -

--------------------------------------------------------------------------------


 

“Interpolated Screen Rate” means, in relation to LIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates) 
which results from interpolating on a linear basis between:

 

(a)                                 the applicable Screen Rate for the longest
period (for which that Screen Rate is available) which is less than the Interest
Period of that Loan; and

 

(b)                                 the applicable Screen Rate for the shortest
period (for which that Screen Rate is available) which exceeds the Interest
Period of that Loan,

 

each as of the Specified Time on the Quotation Day for dollars.

 

“Investor Certificateholder” has the meaning as defined in Annex X to the
Pooling Agreement.

 

“Lender” means:

 

(a)                                 any Original Lender; and

 

(b)                                 any bank, financial institution, trust, fund
or other entity which has become a Party in accordance with Clause 2.2
(Accordion Increase) or Clause 25 (Changes to the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“LIBOR” means, in relation to any Loan:

 

(a)                                 the applicable Screen Rate ;

 

(b)                                 (if no Screen Rate is available for the
Interest Period of that Loan) the Interpolated Screen Rate for that Loan; or

 

(c)                                  if:

 

(i)

no Screen Rate is available for dollars; or

 

 

(ii)

no Screen Rate is available for the Interest Period of that Loan and it is not
possible to calculate an Interpolated Screen Rate for that Loan,

 

the Reference Bank Rate,

 

as of, in the case of paragraphs (a) and (c) above, the Specified Time on the
Quotation Day for dollars and for a period equal in length to the Interest
Period of that Loan.

 

“Lien” means with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

 

“LMA” means the Loan Market Association.

 

- 13 -

--------------------------------------------------------------------------------


 

“Loan” means a loan made or to be made under the Facility or (as the context
requires) the principal amount outstanding for the time being of that loan.

 

“Majority Lenders” means:

 

(a)                                 if there are no Loans then outstanding, a
Lender or Lenders whose Commitments aggregate more than 662/3% of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 662/3% of the Total Commitments immediately prior to the reduction);
or

 

(b)                                 at any other time, a Lender or Lenders whose
participations in the Loans then outstanding aggregate more than 662/3% of all
the Loans then outstanding.

 

“Master Trust Approved Currencies” means U.S. dollars, euro, sterling and yen.

 

“Master Trust Guaranty” means the Seventh Amended and Restated Guaranty made as
of 17 November 2011 by the Parent to Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York Branch, as
letter of credit agent, JP Morgan Chase Bank, N.A. as administrative agent, and
The Bank of New York Mellon, as collateral agent and trustee, as the same may be
amended, supplemented or otherwise modified in accordance with the terms hereof
from time to time.

 

“Material Adverse Effect” means:

 

(a)                                 a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or of the Parent and its consolidated Subsidiaries taken as a whole;

 

(b)                                 a material impairment of the collectability
of the Purchased Loans taken as a whole; or

 

(c)                                  a material impairment of the validity or
enforceability of this Agreement or any of the other Finance Documents or of the
Transaction Documents or the rights or remedies of the Agent or the Lenders
against the Borrower or the Parent hereunder or under the other Finance
Documents.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                 (subject to paragraph (c) below) if the
numerically corresponding day is not a Business Day, that period shall end on
the next Business Day in that calendar month in which that period is to end if
there is one, or if there is not, on the immediately preceding Business Day;

 

(b)                                 if there is no numerically corresponding day
in the calendar month in which that period is to end, that period shall end on
the last Business Day in that calendar month; and

 

(c)                                  if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end.

 

- 14 -

--------------------------------------------------------------------------------


 

The above rules will only apply to the last Month of any period.

 

“Monthly Settlement Statement” has the meaning defined in Annex X to the Pooling
Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor of Moody’s
credit ratings service.

 

“Obligors” means the Parent and the Borrower.

 

“OFAC” has the meaning given to it in the definition of Sanctions.

 

“Original Maturity Date” means the date falling 36 Months after the Effective
Date.

 

“Parent” means Bunge Limited, a company formed under the laws of Bermuda having
its registered office at Clarendon House, 2 Church Street, Hamilton HM 11
Bermuda.

 

“Parent Guarantee” means the guarantee given by the Parent in the form set out
in the Exhibit to this Agreement, as the same may be amended, supplemented or
otherwise modified in accordance with the terms of the Finance Documents.

 

“Pari Passu Indebtedness” means:

 

(a)                                 Indebtedness for borrowed money, the
proceeds of which are used to either increase the Series 2003-1 Invested Amount,
refinance Indebtedness originally used for such purpose, and/or pay expenses
incurred in connection with this Agreement or any such other Indebtedness; and

 

(b)                                 indebtedness incurred in connection with
Hedge Agreements entered into in connection with the Loans hereunder and any
Pari Passu Indebtedness described in paragraph (a) above,

 

in each case which ranks not greater than pari passu (in priority of payment)
with the Loans.

 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“Payment Period” means a period commencing on a date on which the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Finance Documents have become due and payable (whether at the stated
maturity, by acceleration or otherwise) and ending on the date the Loans (with
accrued interest thereon) and all such other amounts are paid in full by the
Borrower or the Parent.

 

“Permitted Indebtedness” means:

 

(a)                                 Indebtedness of the Borrower pursuant to
this Agreement; and

 

- 15 -

--------------------------------------------------------------------------------


 

(b)                                 Pari Passu Indebtedness.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“PMP” means a “professional market party” (professionele marktpartij) within the
meaning of the Dutch FSA.

 

“Pooling Agreement” means the Fifth Amended and Restated Pooling Agreement,
dated as of 28 June 2004, among Bunge Funding, Inc., the Servicer and The Bank
of New York Mellon, as trustee, as the same may be amended, supplemented or
otherwise modified in accordance with the terms hereof from time to time.

 

“Purchased Loan” has the meaning defined in Annex X to the Pooling Agreement.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period unless
market practice differs in the London interbank market for a currency in which
case the Quotation Day for that currency will be determined by the Agent in
accordance with market practice in the London interbank market (and if
quotations would normally be given by leading banks in the London interbank
market on more than one day, the Quotation Day will be the last of those days).

 

“Rate of Exchange” means as of the relevant date, the rate of exchange set forth
on the relevant page of the Reuters screen on or about 11.00 a.m., New York City
time, for the purchase of (as the context will require) a Master Trust Approved
Currency with any other Master Trust Approved Currency on such date.

 

“Rating Agencies” means collectively, S&P and Moody’s.

 

“Rating” means the rating of the Rating Agencies applicable to senior long-term,
unsecured debt as announced by the Rating Agencies.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks as the rate at which the relevant Reference Bank could borrow funds in the
London interbank market in dollars for the relevant period, were it to do so by
asking for and then accepting interbank offers for deposits in reasonable market
size in that currency and for that period.

 

“Reference Banks” means the principal London offices of BNP Paribas and Lloyds
Bank plc and the principal Amsterdam office of ABN AMRO Bank N.V. and such other
banks as may be appointed by the Agent in consultation with the Borrower.

 

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

- 16 -

--------------------------------------------------------------------------------


 

“Repeating Representations” means each of the representations set out in
Clauses 18.1 (Existence: Compliance with Law) to 18.6 (No default),
paragraph (c) of Clause 18.11 (No misleading information), Clause 18.12 (No
Subsidiaries), Clause 18.14 (Pari passu ranking), Clause 18.16 (Limited
Purpose), Clause 18.17 (No Change), Clause 18.19 (Tax Status) and Clause 18.20
(Sanctions).

 

“Replacement Lender” has the meaning given to it in Clause 6 (Extension Option).

 

“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organisational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority (and including, for the avoidance of doubt, all
applicable environmental laws and regulations and the Employee Retirement Income
Security Act of 1974), in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Responsible Officer” means any member of the board of directors (bestuur), the
Chief Executive Officer, the President, the Chief Financial Officer or the
Treasurer of the Borrower or Parent, as applicable, or any other officer of the
Borrower or Parent, as applicable, customarily performing functions similar to
those performed by any of the above-designated officers.

 

“Restricted Person” means a Person that is (i) listed on, or owned 50% or more
by or controlled by a Person listed on any applicable Sanctions List; or
(ii) located in, incorporated under the laws of, or owned or controlled by, or
acting on behalf of, a Person located in or organised under the laws of a
country or territory that is the target of any applicable country-wide
Sanctions.  For the purposes of this definition, “control” means the possession
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  The term “controlled” has the meaning correlative thereto.

 

“Rollover Loan” means one or more Loans:

 

(a)                                 made or to be made on the same day that a
maturing Loan is due to be repaid;

 

(b)                                 the aggregate amount of which is equal to or
less than the maturing Loan; and

 

(c)                                  made or to be made for the purpose of
refinancing a maturing Loan.

 

“Sale Agreement” means the Second Amended and Restated Sale Agreement, dated as
of September 6, 2002, among Bunge Funding Inc., as buyer, Bunge Finance Limited,
a Bermuda company, as a seller, and Bunge Finance North America, Inc. a Delaware
corporation, as a seller, as the same may be amended, supplemented or otherwise
modified in accordance with the terms hereof from time to time.

 

“Sanctions” means any applicable economic sanctions laws, regulations, embargoes
or restrictive measures administered, enacted or enforced by: (i) the United
States government; (ii) the United Nations; (iii) the European Union; (iv) the
United Kingdom; (v) the relevant authorities of Switzerland; or (vi) the
respective governmental institutions and agencies of any of the foregoing,
including without

 

- 17 -

--------------------------------------------------------------------------------


 

limitation, the Office of Foreign Assets Control of the US Department of
Treasury (“OFAC”), the United States Department of State, and Her Majesty’s
Treasury (together “Sanctions Authorities”).

 

“Sanctions Authorities” has the meaning given to it in the definition of
Sanctions.

 

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list issued by OFAC, the Consolidated List of Financial Sanctions Targets issued
by Her Majesty’s Treasury, or any similar applicable list issued or maintained
or made public by any of the Sanctions Authorities.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business or any successor of S&P’s credit ratings service.

 

“Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for dollars for the relevant period displayed on
page LIBOR01 or LIBOR02 of the Reuters Screen (or any replacement Reuters
page which displays that rate)  or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters. If such page or service ceases to be available, the Agent may specify
another page or service displaying the relevant rate after consultation with the
Borrower.

 

“Second Anniversary” means the date falling 24 Months after the Effective Date.

 

“Second Extension Request” has the meaning given to it in Clause 6 (Extension
Option).

 

“Second Extension Maturity Date” means either:

 

(a)                                 the date falling 12 Months after the First
Extension Maturity Date; or

 

(b)                                 if the First Extension Request has not been
granted or, with respect to Lenders who have refused the First Extension
Request, the date falling 24 Months after the Original Maturity Date,

 

as selected by the Borrower in the Second Extension Request.

 

“Security” means, for the purposes of Clause 25.6 (Security over Lenders’
rights), a mortgage, charge, pledge, lien or other security interest securing
any obligation of any person or any other agreement or arrangement having a
similar effect.

 

“Series 2003-1 Accrued Interest” shall have the meaning assigned in subsection
3A.03 of Series 2003-1 Supplement.

 

“Series 2003-1 Adjusted Invested Amount” shall mean, as of any date of
determination, (i) the Series 2003-1 Invested Amount (as defined in Annex X to
the Pooling Agreement) on such date, minus (ii) the amount on deposit in the
Series 2003-1 Collection Subaccount on such date that is available to reduce the
Series 2003-1 Invested Amount up to a maximum of the Series 2003-1 Invested
Amount.

 

- 18 -

--------------------------------------------------------------------------------


 

“Series 2003-1 Allocated Loan Amount” shall mean, on any date of determination,
the lower of (i) the Series 2003-1 Target Loan Amount on such day and (ii) the
product of (x) the Aggregate Loan Amount (as defined in Annex X to the Pooling
Agreement) on such day times (y) the percentage equivalent of a fraction the
numerator of which is the Series 2003-1 Target Loan Amount on such day and the
denominator of which is the Aggregate Target Loan Amount (as defined in Annex X
to the Pooling Agreement) on such day.

 

“Series 2003-1 Collection Subaccount” shall have the meaning assigned in
subsection 3A.02(a) of the Series 2003-1 Supplement.

 

“Series 2003-1 Early Amortization Event” shall have the meanings assigned in
Section 5.01 of the Series 2003-1 Supplement and Section 7.01 of the Pooling
Agreement.

 

“Series 2003-1 Invested Amount” has the meaning given to this term in Annex X to
the Pooling Agreement.

 

“Series 2003-1 Supplement” means the Bunge Master Trust Second Amended and
Restated Series 2003-1 Supplement dated as of 17 November 2011 to the Pooling
Agreement among Bunge Funding, Inc., as company, the Servicer, the Borrower, as
Series 2003-1 Purchaser and The Bank of New York Mellon, as trustee, as the same
may be amended, supplemented or otherwise modified in accordance with the terms
hereof from time to time.

 

“Series 2003-1 Target Loan Amount” shall mean, on any date of determination, the
sum of (i) the Series 2003-1 Adjusted Invested Amount on such date plus (ii) the
result of (a) Series 2003-1 Accrued Interest on such day minus (b) the amount on
deposit in the Series 2003-1 Collection Subaccount on such day that is available
to pay such Series 2003-1 Accrued Interest.

 

“Series 2003-1 VFC Certificate” shall mean the First Amended and Restated
Series 2003-1 VFC Certificate executed by Bunge Funding, Inc. and authenticated
by or on behalf of The Bank of New York Mellon, as trustee, substantially in the
form of Exhibit A attached to the Series 2003-1 Supplement.

 

“Servicer” means Bunge Management Services, Inc., a Delaware corporation, and
any “Successor Servicer” (as defined in Annex X to the Pooling Agreement).

 

“Servicing Agreement” means the Third Amended and Restated Servicing Agreement,
dated as of 23 December 2003 among Bunge Funding, Inc., the Servicer and The
Bank of New York Mellon, as trustee, as the same may be amended, supplemented or
otherwise modified in accordance with the terms hereof from time to time.

 

“Solvent” means with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not

 

- 19 -

--------------------------------------------------------------------------------


 

believe that it will, incur debts or liabilities beyond such Person’s ability to
pay debts and liabilities as they mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any such time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Time” means a time determined in accordance with Schedule 6
(Timetables).

 

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Total Commitments” means the aggregate of the Commitments, being $1,750,000,000
at the date of this Agreement.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(a)                                 the proposed transfer date specified in the
Transfer Certificate; and

 

(b)                                 the date on which the Agent executes the
Transfer Certificate.

 

“Transaction Documents” means the Master Trust Guaranty, the Pooling Agreement,
the Series 2003-1 Supplement, the Series 2003-1 VFC Certificate, the Sale
Agreement and the Servicing Agreement.

 

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

 

- 20 -

--------------------------------------------------------------------------------


 

“US” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

 

“US Treasury Regulations” means the United States Treasury regulations
promulgated under the Code, as such Treasury regulations may be amended from
time to time.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 4 (Utilisation Request).

 

“VAT” means:

 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

1.2                               Construction

 

(a)                                 Unless a contrary indication appears any
reference in this Agreement to:

 

(i)                                     the “Agent”, any “Arranger”, any
“Finance Party”, any “Lender”, any “Obligor” or any “Party” shall be construed
so as to include its successors in title, permitted assigns and permitted
transferees;

 

(ii)                                  “assets” of any Person shall be construed
as a reference to the whole or any part of its business, undertaking, property,
assets, rights and revenues (including any right to receive revenues);

 

(iii)                               a “Finance Document” or any other agreement
or instrument is a reference to that Finance Document or other agreement or
instrument as amended, supplemented or novated;

 

(iv)         a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

 

(v)                                 a provision of law is a reference to that
provision as amended or re-enacted; and

 

- 21 -

--------------------------------------------------------------------------------


 

(vi)                              a time of day is a reference to London time.

 

(b)                                 Section, Clause and Schedule headings are
for ease of reference only.

 

(c)                                  Unless a contrary indication appears, a
term used in any other Finance Document or in any notice given under or in
connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement.

 

(d)                                 A Default (other than an Event of Default)
is “continuing” if it has not been remedied or waived and an Event of Default is
“continuing” if it has not been remedied or waived.

 

(e)                                  In this Agreement, where it relates to a
Dutch entity, a reference to:

 

(i)                                     a necessary action to authorise where
applicable, includes without limitation:

 

(A)                               any action required to comply with the Dutch
Works Councils Act (Wet op de ondernemingsraden); and

 

(B)                               obtaining an unconditional positive advice
(advies) from the competent works council(s);

 

(ii)                                  a winding-up, administration or
dissolution includes a Dutch entity being:

 

(A)                               declared bankrupt (failliet verklaard);

 

(B)                               dissolved (ontbonden);

 

(iii)                               a moratorium includes surseance van betaling
and granted a moratorium includes surséance verleend;

 

(iv)                              a trustee in bankruptcy includes a curator;

 

(v)                                 an administrator includes a bewindvoerder;

 

(vi)                              a(n) (administrative) receiver does not
include a curator or bewindvoerder;

 

(vii)                           an attachment includes a beslag;

 

(viii)                        “financial assistance” includes any act
contemplated by Section 2:98c of the Dutch Civil Code;

 

(ix)                              “gross negligence” includes grove schuld;

 

(x)                                 “negligence” includes schuld;

 

(xi)                              “wilful misconduct” includes opzet; and

 

- 22 -

--------------------------------------------------------------------------------


 

(xii)                           any “step” or “procedure” taken in connection
with insolvency proceedings includes a Dutch entity having filed a notice under
Article 36(2) of the Tax Collection Act of the Netherlands (Invorderingswet
1990).

 

1.3                               Currency Symbols and Definitions

 

“$” and “dollars” denote lawful currency of the United States, “EUR” and “euro”
means the single currency unit of the Participating Member States, “£” and
“sterling” denote lawful currency of the United Kingdom of Great Britain and
Northern Ireland and “yen” means the lawful currency of Japan.

 

1.4                               Third party rights

 

(a)                                 Unless expressly provided to the contrary in
a Finance Document a person who is not a Party has no right under the Contracts
(Rights of Third Parties) Act 1999 (the “Third Parties Act”) to enforce or to
enjoy the benefit of any term of this Agreement.

 

(b)                                 Notwithstanding any term of any Finance
Document, the consent of any person who is not a Party is not required to
rescind or vary this Agreement at any time.

 

- 23 -

--------------------------------------------------------------------------------


 

THE FACILITY

 

2.                                      THE FACILITY

 

2.1                               The Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a dollar revolving loan facility in an aggregate amount equal to the
Total Commitments.

 

2.2                               Accordion Increase

 

(a)                                 Subject to this Clause 2.2, the Borrower may
request an increase in the Total Commitments (an “Accordion Increase”) in an
aggregate amount which when aggregated with the amount of all other Accordion
Increases made under this Clause 2.2 does not exceed $250,000,000 (the
“Additional Commitments”).

 

(b)                                 The Borrower may invite:

 

(i)                                   any one or more Lenders to provide
Additional Commitments in such amount as may be agreed by the Borrower and such
Lender (each such Lender that is invited to and wishes to provide such
Additional Commitments, an “Accordion Lender”); and/or

 

(ii)                                any one or more bank or financial
institution, trust, fund or other entity which is regularly engaged in or
established for the purpose of making loans, securities or other financial
assets and which is acceptable to the Agent (acting reasonably) (each a “New
Accordion Lender”) to provide Additional Commitments in such amount as may be
agreed by the Borrower and such New Accordion Lender,

 

provided that, in each case, the Additional Commitment which will be provided by
each such Accordion Lender or New Accordion Lender following the proposed
Accordion Increase does not exceed $57,000,000, and the increase in the Total
Commitments following the proposed Accordion Increase does not exceed the limit
set out in paragraph (a) above.

 

(c)                                  For the avoidance of doubt no Lender shall
(unless otherwise agreed by that Lender) be obliged to provide any Additional
Commitment

 

(d)                                 The Borrower shall, promptly following
agreement with the Accordion Lenders and New Accordion Lenders and in any event
not later than 45 Business Days (or such other period as the Agent and the
Borrower may agree) prior to the proposed date of the Accordion Increase,
deliver to the Agent a notice (an “Accordion Request”) signed by a Responsible
Officer of the Borrower which shall specify:

 

(i)                                   the aggregate amount of the proposed
Additional Commitments;

 

(ii)                                the identity of, and the amount of the
proposed Additional Commitment of, each Accordion Lender and each New Accordion
Lender that wishes to provide an Additional Commitment

 

- 24 -

--------------------------------------------------------------------------------


 

(iii)                             the proposed Accordion Increase Date which
shall be a Business Day within the Availability Period and shall be the last
date of the Interest Period of each Loan then outstanding; and

 

(iv)                             the fees relating to the proposed Additional
Commitments.

 

(e)                                  Following receipt by the Agent of an
Accordion Request, it shall promptly forward a copy to each Lender for
information purposes.

 

(f)                                   An Accordion Increase will only become
effective if, on the date of the Accordion Request and the proposed Accordion
Increase Date, no Default is continuing or would result from the proposed
Accordion Increase.

 

(g)

 

(i)                                   Subject to the conditions set out in this
Clause 2.2 an Accordion Increase will become effective in accordance with
paragraph (h) below when the Agent executes an otherwise duly completed
Accordion Increase Certificate delivered to it by the Borrower and the
Additional Commitment Lenders.  The Agent shall, subject to
sub-paragraph (ii) below, as soon as reasonably practicable after receipt by it
of a duly completed Accordion Increase Certificate appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Accordion Increase Certificate.

 

(ii)                                The Agent shall only be obliged to execute
an Accordion Increase Certificate delivered to it by the Borrower and the
Additional Commitment Lenders once it is satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to each New Accordion Lender.

 

(h)                                 On the Accordion Increase Date:

 

(i)                                   the amount of the Additional Commitment of
each Additional Commitment Lender will be as set out in the relevant column
opposite its name in the Accordion Increase Certificate;

 

(ii)                                each of the Obligors and each Additional
Commitment Lender shall assume obligations towards one another and acquire
rights against one another as they would have acquired and assumed had each
Additional Commitment Lender been an Original Lender with the rights and
obligations acquired and assumed by it as a result of it providing its
Additional Commitment;

 

(iii)                             the Agent, the Arrangers, the New Accordion
Lenders and the other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
New Accordion Lenders been Original Lenders with the rights and obligations
acquired and assumed by them as a result of their participation in the
Additional Commitments; and

 

- 25 -

--------------------------------------------------------------------------------


 

(iv)                              each New Accordion Lender shall become a Party
as a “Lender”.

 

(i)                                     The Borrower shall promptly on demand
pay the Agent the amount of all costs and expenses (including legal fees)
reasonably incurred by it in connection with any increase in Commitments under
this Clause 2.2.

 

(j)                                    Any amounts payable to the Lenders by any
Obligor on or before the Accordion Increase Date (including, without limitation,
all interest, fees and commission payable up to (but excluding) the Accordion
Increase Date) in respect of any period ending on or prior to the Accordion
Increase Date shall be for the account of the Lenders party to this Agreement
prior to the Accordion Increase Date and no Additional Commitment Lender shall
have any interest in, or any rights in respect of, any such amount (save in
respect of their Commitments up to (but excluding) the Accordion Increase Date).

 

(k)                                 Each New Accordion Lender, by executing the
relevant Accordion Increase Certificate confirms, for the avoidance of doubt,
that the Agent has authority to execute on its behalf any amendment or waiver
that has been approved by or on behalf of the requisite Lender or Lenders in
accordance with this Agreement on or prior to the date on which the Accordion
Increase Certificate becomes effective in accordance with this Agreement and
that it is bound by that decision to the same extent as the Original Lenders.

 

2.3                               Finance Parties’ rights and obligations

 

(a)                                 The obligations of each Finance Party under
the Finance Documents are several.  Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents.  No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents.

 

(b)                                 The rights of each Finance Party under or in
connection with the Finance Documents are separate and independent rights and
any debt arising under the Finance Documents to a Finance Party from an Obligor
shall be a separate and independent debt.

 

(c)                                  A Finance Party may, except as otherwise
stated in the Finance Documents, separately enforce its rights under the Finance
Documents.

 

3.                                      PURPOSE

 

3.1                               Purpose

 

The Facility shall be available solely to enable the Borrower to (i) prepay the
total amount outstanding under the 2011 Facility, (ii) make advances to the
Bunge Master Trust pursuant to the Series 2003-1 VFC Certificate, (iii) repay
Permitted Indebtedness outstanding from time to time, and (iv) pay expenses
incurred in connection with the Facility and Pari Passu Indebtedness.  The
Borrower undertakes that all amounts advanced to the Bunge Master Trust will be
used by the Bunge Master Trust to make (or refinance existing) intercompany
loans to the Designated Obligors for general corporate purposes.

 

- 26 -

--------------------------------------------------------------------------------


 

3.2                               Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.                                      CONDITIONS OF UTILISATION

 

4.1                               Initial conditions precedent

 

The Borrower may not deliver a Utilisation Request unless the Agent has received
all of the documents and other evidence listed in Schedule 3 (Conditions
Precedent) and copies of any other document, authorisation, opinion or assurance
reasonably requested by the Agent in form and substance reasonably satisfactory
to the Agent.  The Agent shall notify the Borrower and the Lenders promptly upon
being so satisfied.

 

4.2                               Further conditions precedent

 

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 

(a)                                 in the case of a Rollover Loan, no Event of
Default is continuing or would result from the proposed Loan and, in the case of
any other Loan, no Default is continuing or would result from the proposed Loan;
and

 

(b)                                 the Repeating Representations to be made by
the Borrower under this Agreement and the representations to be made by the
Parent under Section 7 of the Parent Guarantee are true in all material
respects.

 

4.3                               Maximum number of Loans

 

The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation more than 30 Loans shall be outstanding.

 

- 27 -

--------------------------------------------------------------------------------


 

UTILISATION

 

5.                                      UTILISATION

 

5.1                               Delivery of a Utilisation Request

 

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than the Specified Time.

 

5.2                               Completion of a Utilisation Request

 

(a)                                 Each Utilisation Request is irrevocable and
will not be regarded as having been duly completed unless:

 

(i)                                     the proposed Utilisation Date is a
Business Day within the Availability Period;

 

(ii)                                  the currency and amount of the Utilisation
comply with Clause 5.3 (Currency and amount); and

 

(iii)                               the proposed Interest Period complies with
Clause 10 (Interest Periods).

 

(b)                                 Only one Loan may be requested in each
Utilisation Request.

 

5.3                               Currency and amount

 

(a)                                 The currency specified in a Utilisation
Request must be dollars.

 

(b)                                 The amount of the proposed Loan must be a
minimum of $10,000,000 or, if less, the Available Facility.

 

5.4                               Lenders’ participation

 

(a)                                 If the conditions set out in this Agreement
have been met, and subject to Clause 7 (Repayment), each Lender shall make its
participation in each Loan available by the Utilisation Date through its
Facility Office.

 

(b)                                 The amount of each Lender’s participation in
each Loan will be equal to the proportion borne by its Available Commitment to
the Available Facility immediately prior to making the Loan.

 

(c)                                  The Agent shall notify each Lender of the
amount of each Loan, the amount of its participation in that Loan and the amount
of the payment to be made available in accordance with Clause 30.1 (Payments to
the Agent), in each case by the Specified Time.

 

5.5                               Cancellation of Commitment

 

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 

- 28 -

--------------------------------------------------------------------------------


 

6.                                      EXTENSION OPTION

 

6.1                               Extension Request

 

(a)                                 The Borrower shall be entitled to request
that the Original Maturity Date be extended for an additional period of 12
Months by giving notice (the “First Extension Request”) to the Agent not more
than 60 days nor less than 30 days before the First Anniversary.

 

(b)                                 The Borrower shall be entitled to request
that the Original Maturity Date and/or the First Extension Maturity Date be
extended as set out below by giving notice (the “Second Extension Request”) to
the Agent not more than 60 nor less than 30 days before the Second Anniversary:

 

(i)                                   with respect to Lenders who have agreed to
the First Extension Request, an extension for a further period of 12 Months;
and/or

 

(ii)                                if no First Extension Request has been made,
or with respect to Lenders who refused the First Extension Request an extension
for a period of 24 Months,

 

as selected by the Borrower in the notice to the Agent.

 

The First Extension Request and Second Extension Request are together referred
to as “Extension Requests” and each as an “Extension Request”.

 

6.2                               Notification of Extension Request

 

The Agent shall promptly notify the Lenders of any Extension Request as soon as
practicable after receipt of it.

 

6.3                               Lenders’ Response to Extension Request

 

(a)                                 Each Lender may, in its sole discretion,
agree to any Extension Request (each such Lender a “Consenting Lender”) by
providing notice to the Agent on or before the date falling 15 days before:

 

(i)                                   in respect of a First Extension Request,
the First Anniversary; or

 

(ii)                                in respect of a Second Extension Request,
the Second Anniversary.

 

(b)                                 The Commitment of each Consenting Lender
will be extended for the period applicable to it and referred to in such
Extension Request.

 

(c)                                  If any Lender:

 

(i)                                   fails to reply to an Extension Request
within the time period set out in paragraph (a); or

 

(ii)                                declines an Extension Request by the date
falling 15 days before the First Anniversary or the Second Anniversary, as
applicable,

 

- 29 -

--------------------------------------------------------------------------------


 

(in each case a “Declining Lender”) its Commitment will not be extended.

 

6.4                               Form of Extension Request

 

Each Extension Request shall be made in writing and be irrevocable.

 

6.5                               Replacement of Declining Lenders

 

(a)                                 The Agent shall notify the Borrower and the
Lenders no later than 15 days prior to the First Anniversary or the Second
Anniversary, as applicable of the details of which Lenders are Consenting
Lenders and which Lenders are Declining Lenders.

 

(b)                                 If the Agent notifies the Borrower of one or
more Declining Lenders, the Borrower may, on 15 days’ notice to the Agent
replace a Declining Lender by requiring such Declining Lender to (and such
Declining Lender shall) transfer pursuant to Clause 25 (Changes to the Lenders)
all (and not part only) of its rights and obligations under the Facility to a
Consenting Lender or another bank, financial institution, trust fund or other
entity (to the extent not a Consenting Lender, a “Replacement Lender”) selected
by the Borrower which is acceptable to the Agent (acting reasonably) which
confirms its willingness to assume and does assume all the obligations of such
Declining Lender for a purchase price in cash payable at the time of transfer at
least equal to the principal amount of such Declining Lender’s participation in
outstanding Loans under the Facility and all accrued interest, Break Costs and
other amounts then due to the Declining Lender at such time.

 

(c)                                  The replacement of a Declining Lender
pursuant to this Clause 6.5 shall be subject to the following conditions:

 

(i)                                   none of the Agent, any Arranger or any
Lender shall have any obligation to find a Replacement Lender;

 

(ii)                                such replacement must take place by no later
than the Original Maturity Date or the First Extension Maturity Date (as
applicable);

 

(iii)                             in no event shall the relevant Declining
Lender be required to pay or surrender to the relevant Replacement Lender any of
the fees or other amounts received by such Declining Lender pursuant to the
Finance Documents prior to the date of such replacement; and

 

(iv)                            any Transfer Certificate executed by the
relevant Declining Lender and the relevant Replacement Lender shall include a
confirmation from the Replacement Lender that it has agreed to the extension of
the Original Maturity Date or the First Extension Maturity Date, as applicable,
requested by the Borrower in accordance with this Clause 6 (Extension Option).

 

6.6                               Reduction of Facility

 

If, with respect to any Extension Request, there are any Declining Lenders and
such Declining Lenders cannot be replaced pursuant to Clause 6.5 (Replacement of

 

- 30 -

--------------------------------------------------------------------------------


 

Declining Lenders), then the Facility will be automatically reduced by each such
Declining Lender’s Commitment on the then current Final Maturity Date applicable
to such Declining Lender once such repayment has been made.

 

6.7                               Extension of the Facility

 

The then current Final Maturity Date of the Facility will be extended to the
First Extension Maturity Date or, as the case may be, the Second Extension
Maturity Date in an aggregate amount equal to the sum of the aggregate
Commitments of the Consenting Lenders (together with the aggregate Commitments
of the Replacement Lenders, if applicable). For the avoidance of doubt, the
aggregate Commitments in respect of which the Final Maturity Date has been
extended under this clause shall not exceed the Total Commitments.

 

6.8                               Limitations

 

No more than two Extension Requests may be given.  For the avoidance of doubt,
the Final Maturity Date cannot extend beyond the date falling 60 Months after
the Effective Date.

 

- 31 -

--------------------------------------------------------------------------------


 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

7.                                      REPAYMENT

 

(a)                                 The Borrower shall repay each Loan on the
last day of its Interest Period.

 

(b)                                 Without prejudice to the Borrower’s
obligation under paragraph (a) above, if:

 

(i)                                     one or more Loans are to be made to the
Borrower:

 

(A)                               on the same day that a maturing Loan is due to
be repaid by the Borrower; and

 

(B)                               in whole or in part for the purpose of
refinancing the maturing Loan; and

 

(ii)                                  the proportion borne by each Lender’s
participation in the maturing Loan to the amount of that maturing Loan is the
same as the proportion borne by that Lender’s participation in the new Loans to
the aggregate amount of those new Loans,

 

the aggregate amount of the new Loans shall, unless the Borrower notifies the
Agent to the contrary in the relevant Utilisation Request, be treated as if
applied in or towards repayment of the maturing Loan so that:

 

(A)                               if the amount of the maturing Loan exceeds the
aggregate amount of the new Loans:

 

(1)                                 the Borrower will only be required to make a
payment under Clause 30.1 (Payments to the Agent) in an amount equal to that
excess; and

 

(2)                                 each Lender’s participation (if any) in the
new Loans shall be treated as having been made available and applied by the
Borrower in or towards repayment of that Lender’s participation (if any) in the
maturing Loan and that Lender will not be required to make a payment under
Clause 30.1 (Payments to the Agent) in respect of its participation in the new
Loans; and

 

(B)                               if the amount of the maturing Loan is equal to
or less than the aggregate amount of the new Loans:

 

(1)                                 the Borrower will not be required to make a
payment under Clause 30.1 (Payments to the Agent); and

 

(2)                                 each Lender will be required to make a
payment under Clause 30.1 (Payments to the Agent) in respect of its
participation in the new Loans only to the extent that its participation (if
any) in the new Loans exceeds that Lender’s participation (if any) in the
maturing Loan and the remainder of that Lender’s participation in the new

 

- 32 -

--------------------------------------------------------------------------------


 

Loans shall be treated as having been made available and applied by the Borrower
in or towards repayment of that Lender’s participation in the maturing Loan.

 

8.                                      PREPAYMENT AND CANCELLATION

 

8.1                               Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan:

 

(a)                                 that Lender shall promptly notify the Agent
upon becoming aware of that event;

 

(b)                                 upon the Agent notifying the Borrower, the
Commitment of that Lender will be immediately cancelled; and

 

(c)                                  the Borrower shall repay that Lender’s
participation in the Loans made to the Borrower on the last day of the Interest
Period for each Loan occurring after the Agent has notified the Borrower or, if
earlier, the date specified by the Lender in the notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

 

8.2                               Change of control

 

If after the date of this Agreement any Change of Control shall occur:

 

(a)                                 the Borrower shall promptly notify the Agent
upon becoming aware of that event; and

 

(b)                                 the Agent, acting on the instructions of the
Majority Lenders, shall by not less than 5 days’ notice to the Borrower, cancel
the Facility and declare all outstanding Loans, together with accrued interest,
and all other amounts accrued under the Finance Documents immediately due and
payable, whereupon the Facility will be cancelled and all such outstanding
amounts will become immediately due and payable.

 

8.3                               Voluntary cancellation

 

The Borrower may, if it gives the Agent not less than two Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of $5,000,000) of the Available
Facility.  Any cancellation under this Clause 8.3 shall reduce the Commitments
of the Lenders rateably.  Any amounts cancelled under this Clause 8.3 may not be
reinstated.

 

8.4                               Voluntary Prepayment of Loans

 

The Borrower may, if it gives the Agent not less than two Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, prepay the
whole or any part of a Loan (but if in part, being an amount that reduces the
Loan by a minimum amount of $5,000,000).

 

- 33 -

--------------------------------------------------------------------------------


 

8.5                               Right of repayment and cancellation in
relation to a single Lender

 

(a)                                 If:

 

(i)

any sum payable to any Lender by the Borrower is required to be increased under
paragraph (c) of Clause 13.2 (Tax gross-up);

 

 

(ii)

any Lender claims indemnification from the Borrower under Clause 13.3 (Tax
indemnity) or Clause 14.1 (Increased costs),

 

the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans.

 

(b)                                 On receipt of a notice referred to in
paragraph (a) above, the Commitment of that Lender shall immediately be reduced
to zero.

 

(c)                                  On the last day of each Interest Period
which ends after the Borrower has given notice under paragraph (a) above (or, if
earlier, the date specified by the Borrower in that notice), the Borrower shall
repay that Lender’s participation in that Loan.

 

(d)                                 The Borrower may, in the circumstances set
out in paragraph (a) above, on 10 Business Days’ prior notice to the Agent and
that Lender, replace that Lender by requiring that Lender to (and, to the extent
permitted by law, that Lender shall) transfer pursuant to Clause 25 (Changes to
the Lenders) all (and not part only) of its rights and obligations under this
Agreement to a Lender or other bank, financial institution, trust, fund or other
entity selected by the Borrower which confirms its willingness to assume and
does assume all the obligations of the transferring Lender in accordance with
Clause 25 (Changes to the Lenders) for a purchase price in cash or other cash
payment payable at the time of the transfer equal to the outstanding principal
amount of such Lender’s participation in the outstanding Loans and all accrued
interest, Break Costs and other amounts payable in relation thereto under the
Finance Documents.

 

(e)                                  The replacement of a Lender pursuant to
paragraph (d) above shall be subject to the following conditions:

 

 

 

(i)

the Borrower shall have no right to replace the Agent;

 

 

(ii)

neither the Agent nor any Lender shall have any obligation to find a replacement
Lender;

 

 

(iii)

in no event shall the Lender replaced under paragraph (d) above be required to
pay or surrender any of the fees received by such Lender pursuant to the Finance
Documents; and

 

 

(iv)

the Lender shall only be obliged to transfer its rights and obligations pursuant
to paragraph (d) above once it is satisfied that it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to that transfer.

 

- 34 -

--------------------------------------------------------------------------------


 

(f)                                   A Lender shall perform the checks
described in sub-paragraph (e)(iv) above as soon as reasonably practicable
following delivery of a notice referred to in paragraph (d) above and shall
notify the Agent and the Borrower when it is satisfied that it has complied with
those checks.

 

8.6                               Restrictions

 

(a)                                 Any notice of cancellation or prepayment
given by any Party under this Clause 8 shall be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.

 

(b)                                 Any prepayment under this Agreement shall be
made together with accrued interest on the amount prepaid and, subject to any
Break Costs, without premium or penalty.

 

(c)                                  Unless a contrary indication appears in
this Agreement, any part of the Facility which is prepaid or repaid may be
reborrowed in accordance with the terms of this Agreement.

 

(d)                                 The Borrower shall not repay or prepay all
or any part of the Loans or cancel all or any part of the Commitments except at
the times and in the manner expressly provided for in this Agreement.

 

(e)                                  No amount of the Total Commitments
cancelled under this Agreement may be subsequently reinstated.

 

(f)                                   If the Agent receives a notice under this
Clause 8 it shall promptly forward a copy of that notice to either the Borrower
or the affected Lender, as appropriate.

 

- 35 -

--------------------------------------------------------------------------------


 

COSTS OF UTILISATION

 

9.                                      INTEREST

 

9.1                               Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the:

 

(a)                                 Applicable Margin; and

 

(b)                                 LIBOR.

 

9.2                               Payment of interest

 

On the last day of each Interest Period the Borrower shall pay accrued interest
on the Loan to which that Interest Period relates (and, if the Interest Period
is longer than six Months, on the dates falling at six Monthly intervals after
the first day of the Interest Period).

 

9.3                               Default interest

 

(a)                                 If the Borrower fails to pay any amount
payable by it under a Finance Document on its due date, interest shall accrue on
the overdue amount from the due date up to the date of actual payment (both
before and after judgement) at a rate which, subject to paragraph (b) below, is
two per cent. per annum higher than the rate which would have been payable if
the overdue amount had, during the period of non-payment, constituted a Loan in
the currency of the overdue amount for successive Interest Periods, each of a
duration selected by the Agent (acting reasonably).  Any interest accruing under
this Clause 9.3 shall be immediately payable by the Borrower on demand by the
Agent.

 

(b)                                 If any overdue amount consists of all or
part of a Loan which became due on a day which was not the last day of an
Interest Period relating to that Loan:

 

(i)

the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

 

(ii)

the rate of interest applying to the overdue amount during that first Interest
Period shall be two per cent. per annum higher than the rate which would have
applied if the overdue amount had not become due.

 

(c)                                  Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Interest Period applicable to that overdue amount but will remain immediately
due and payable.

 

9.4                               Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

- 36 -

--------------------------------------------------------------------------------


 

10.                               INTEREST PERIODS

 

10.1                        Selection of Interest Periods

 

(a)                                 The Borrower may select an Interest Period
for a Loan in the Utilisation Request for that Loan.

 

(b)                                 Subject to this Clause 10, the Borrower may
select an Interest Period of one, two, three or six Months or any other period
agreed between the Borrower and the Agent (acting on the instructions of all the
Lenders).

 

(c)                                  An Interest Period for a Loan shall not
extend beyond the Final Maturity Date.

 

(d)                                 Each Interest Period for a Loan shall start
on the Utilisation Date of such Loan.

 

(e)                                  A Loan has one Interest Period only.

 

10.2                        Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

11.                               CHANGES TO THE CALCULATION OF INTEREST

 

11.1                        Absence of quotations

 

Subject to Clause 11.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.

 

11.2                        Market disruption

 

(a)                                 If a Market Disruption Event occurs in
relation to a Loan for any Interest Period, then subject to Clause 11.3
(Alternative basis of interest or funding) the rate of interest on each Lender’s
share of that Loan for the Interest Period shall be the rate per annum which is
the sum of:

 

(i)

the Applicable Margin; and

 

 

(ii)

the rate notified to the Agent by that Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its participation in that Loan from whatever source it may reasonably
select.

 

(b)                                 In this Agreement “Market Disruption Event”
means:

 

(i)

at or about noon on the Quotation Day for the relevant Interest Period LIBOR is
to be determined by reference to the Reference Banks and

 

- 37 -

--------------------------------------------------------------------------------


 

 

none or only one of the Reference Banks supplies a rate to the Agent to
determine LIBOR for the relevant Interest Period; or

 

 

(ii)

before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 35 per cent. of that Loan) that the cost
to it of obtaining matching deposits in the London interbank market would be in
excess of LIBOR.

 

11.3                        Alternative basis of interest or funding

 

(a)                                 If a Market Disruption Event occurs and the
Agent or the Borrower so requires, the Agent and the Borrower shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.

 

(b)                                 Any alternative basis agreed pursuant to
paragraph (a) above shall, with the prior consent of all the Lenders and the
Borrower, be binding on all Parties.

 

11.4                        Break Costs

 

(a)                                 The Borrower shall, within three Business
Days of demand by a Finance Party, pay to that Finance Party its Break Costs
attributable to all or any part of a Loan or Unpaid Sum being paid by the
Borrower on a day other than the last day of an Interest Period for that Loan or
Unpaid Sum.

 

(b)                                 Each Lender shall, as soon as reasonably
practicable after a demand by the Agent or the Borrower, provide a certificate
confirming the amount of its Break Costs for any Interest Period in which they
accrue.

 

12.                               FEES

 

12.1                        Commitment fee

 

(a)                                 The Borrower shall pay to the Agent (for the
account of each Lender) a fee computed at the rate of 35 per cent. of the
Applicable Margin on the Available Facility.

 

(b)                                 The accrued commitment fee is payable in
arrear on the last day of each successive period of three Months which ends
during the Availability Period, on the last day of the Availability Period and,
if cancelled in full, on the cancelled amount of the relevant Lender’s
Commitment at the time the cancellation is effective.

 

(c)                                  No commitment fee is payable to the Agent
(for the account of a Lender) on any Available Commitment of that Lender for any
day on which that Lender is a Defaulting Lender.

 

12.2                        Utilisation fee

 

(a)                                 The Borrower shall pay to the Agent (for the
account of each Lender) a fee computed at the applicable rate on each Lender’s
participation in the Loans for

 

- 38 -

--------------------------------------------------------------------------------


 

the Availability Period. The “applicable rate” for any day on which there is a
Loan outstanding and the amount of a Lender’s participation in the Loans:

 

(i)                                   is less than 33 per cent. of the amount of
its Commitment on that day is 0.10 per cent. per annum;

 

(ii)                                is equal to or exceeds 33 per cent. but is
less than 66 per cent. of the amount of its Commitment on that day is 0.20 per
cent. per annum; and

 

(iii)                             is equal to or exceeds 66 per cent. of the
amount of its Commitment on that day is 0.40 per cent. per annum.

 

(b)                                 The utilisation fee shall begin to accrue on
the Effective Date and is payable on 30 June 2014 and thereafter on the last day
of each successive period of three Months which ends during the Availability
Period, on the last day of the Availability Period and at the time the
cancellation of the relevant Lender’s Commitment is effective or, if later, the
last day on which any part of its participation in the Loans becomes repayable.

 

12.3                        Arrangement fee

 

The Borrower shall pay to the Arrangers an arrangement fee in the amount and at
the time agreed in a Fee Letter.

 

12.4                        Participation fee

 

The Borrower shall pay to the Agent (for the account of each Lender) a
participation fee in the amount and at the time agreed in a Fee Letter.

 

12.5                        Agency fee

 

The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

- 39 -

--------------------------------------------------------------------------------


 

ADDITIONAL PAYMENT OBLIGATIONS

 

13.                               TAX GROSS UP AND INDEMNITIES

 

13.1                        Definitions

 

(a)                                 In this Agreement:

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

“Tax Payment” means either the increase in a payment made by the Borrower to a
Finance Party under Clause 13.2 (Tax gross-up) or a payment under Clause 13.3
(Tax indemnity).

 

(b)                                 Unless a contrary indication appears, in
this Clause 13 a reference to “determines” or “determined” means a determination
made in the reasonable discretion of the person making the determination.

 

13.2                        Tax gross-up

 

(a)                                 The Borrower shall make all payments to be
made by it under any Finance Document without any Tax Deduction, unless a Tax
Deduction is required by law.

 

(b)                                 The Borrower shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Agent accordingly.  Similarly, a
Lender shall notify the Agent on becoming so aware in respect of a payment
payable to that Lender.  If the Agent receives such notification from a Lender
it shall notify the Borrower.

 

(c)                                  If a Tax Deduction is required by law to be
made by the Borrower, the amount of the payment due from the Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d)                                 A payment shall not be increased under
paragraph (c) above by reason of a Tax Deduction if and to the extent the
obligation to make a Tax Deduction (i) was required by law on the date of this
Agreement or (ii) results from a Finance Party’s failure to comply with
paragraph (g) below.

 

(e)                                  If the Borrower is required by law or
regulation to make a Tax Deduction, the Borrower shall make that Tax Deduction
and any payment required in

 

- 40 -

--------------------------------------------------------------------------------


 

connection with that Tax Deduction within the time allowed and in the minimum
amount required by law or regulation.

 

(f)                                   Within thirty days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Borrower shall deliver to the Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

(g)                                  The Borrower hereby confirms to each Lender
that it has made an election to be disregarded as an entity separate from its
parent, Bunge N.A. Holdings, Inc., for U.S. federal income tax purposes.  Each
Lender shall, to the extent permitted by law, deliver to the Agent for
transmission to the Borrower (on or before the date of the first interest
payment after such Lender becomes a party to this Agreement) or as otherwise
reasonably requested by the Borrower a duly completed copy of Internal Revenue
Service Form W-9, W-8BEN, or Form W-ECI, as applicable, or any successor forms,
or any other forms as may be necessary to establish a reduction in, or complete
exemption from, US or other withholding tax on payments under the Series 2003-1
VFC Certificate or, as the case may be, on payments of interest on the Loans. 
To the extent that any such forms become obsolete as a result of lapse in time
or change in circumstance, each Lender shall (promptly upon the request of the
Borrower in the case of such form becoming obsolete as a result of lapse in
time), to the extent permitted by law, deliver to the Agent for transmission to
the Borrower, revised forms as may be necessary to establish a reduction in, or
complete exemption from, US or other withholding tax on such payments.

 

13.3                        Tax indemnity

 

(a)                                 The Borrower shall (within three Business
Days of demand by the Agent) pay to a Protected Party an amount equal to the
loss, liability or cost which that Protected Party determines will be or has
been (directly or indirectly) suffered for or on account of Tax by that
Protected Party in respect of a Finance Document.

 

(b)                                 Paragraph (a) above shall not apply:

 

(i)                                     with respect to any loss, liability or
cost related to any Tax assessed on a Finance Party:

 

(A)                               under the law of the jurisdiction in which
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

(B)                               under the law of the jurisdiction in which
that Finance Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the overall net income
of that Finance Party (or a branch thereof); or

 

- 41 -

--------------------------------------------------------------------------------


 

(ii)                                  to the extent a loss, liability or cost:

 

(A)                               is compensated for by an increased payment
under Clause 13.2 (Tax gross-up);

 

(B)                               would have been compensated for by an
increased payment under Clause 13.2 (Tax gross-up) but was not so compensated
because one of the exclusions in paragraph (d) of Clause 13.2 (Tax gross up)
applied;

 

(C)                               relates to a FATCA Deduction required to be
made by a Party;

 

(D)                               arises under the law of any jurisdiction in
which the Finance Party is subject to non-resident taxation in respect of
amounts received in or from that jurisdiction; or

 

(E)                                is related to any Tax assessed on the Finance
Party resulting from an assignment or transfer by the Finance Party of any of
its rights and obligations under the Finance Documents or a change by the
Finance Party of its Facility Office to the extent provided in paragraph (f) of
Clause 25.2 (Conditions of assignment or transfer).

 

(c)                                  A Protected Party making, or intending to
make a claim under paragraph (a) above shall promptly notify the Agent of the
event which will give, or has given, rise to the claim, following which the
Agent shall notify the Borrower.

 

(d)                                 A Protected Party shall, on receiving a
payment from the Borrower under this Clause 13.3, notify the Agent.

 

13.4                        Tax Credit

 

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)                                 a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, to that Tax Payment or
to a Tax Deduction in consequence of which that Tax Payment was required; and

 

(b)                                 that Finance Party has obtained and utilised
that Tax Credit,

 

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower.  To the extent the Finance Party loses a Tax Credit for which it has
made a payment hereunder, the Finance Party shall so notify the Borrower and the
Borrower shall refund the amounts paid to such Borrower with respect to such Tax
Credit.

 

13.5                        Stamp taxes

 

The Borrower shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to

 

- 42 -

--------------------------------------------------------------------------------


 

all stamp duty, registration and other similar Taxes payable in respect of any
Finance Document.

 

13.6                        Value added tax

 

(a)                                 All amounts expressed to be payable under a
Finance Document by any Party to a Finance Party which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Finance Party to any Party under a Finance Document and such Finance
Party is required to account to the relevant tax authority for the VAT, that
Party shall pay to such Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to that Party).

 

(b)                                 If VAT is or becomes chargeable on any
supply made by any Finance Party (the “Supplier”) to any other Finance Party
(the “Recipient”) under a Finance Document, and any Party other than the
Recipient (the “Subject Party”) is required by the terms of any Finance Document
to pay an amount equal to the consideration for such supply to the Supplier
(rather than being required to reimburse or indemnify the Recipient in respect
of that consideration):

 

(i)                                     (where the Supplier is the person
required to account to the relevant tax authority for the VAT) the Subject Party
shall also pay to the Supplier (at the same time as paying such amount) an
amount of the VAT.  The Recipient must (where this paragraph (i) applies)
promptly pay to the Subject Party an amount equal to any credit or repayment the
Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

 

(ii)                                  (where the Recipient is the person
required to account to the relevant tax authority for VAT) the Subject Party
must promptly, following demand from the Recipient, pay to the Recipient an
amount equal to the VAT chargeable on that supply but only to the extent that
the Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of that VAT

 

(c)                                  Where a Finance Document requires any Party
to reimburse or indemnify a Finance Party for any cost or expense, that Party
shall reimburse or indemnify (as the case may be) such Finance Party for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(d)                                 Any reference in this Clause 13.6 to any
Party shall, at any time when such Party is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the Value Added
Tax Act 1994).

 

- 43 -

--------------------------------------------------------------------------------


 

(e)                                  In relation to any supply made by a Finance
Party to any Party under a Finance Document, if reasonably requested by such
Finance Party, that Party must promptly provide such Finance Party with details
of that Party’s VAT registration and such other information as is reasonably
requested in connection with such Finance Party’s VAT reporting requirements in
relation to such supply.

 

13.7                        FATCA Information

 

(a)                                 Subject to paragraph (c) below, each Party
shall, within ten Business Days of a reasonable request by another Party:

 

(i)

confirm to that other Party whether it is:

 

 

 

 

(A)

a FATCA Exempt Party; or

 

 

 

 

(B)

not a FATCA Exempt Party; and

 

 

 

(ii)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including its applicable “passthru payment
percentage” or other information required under the US Treasury Regulations or
other official guidance including intergovernmental agreements) as that other
Party reasonably requests for the purposes of that other Party’s compliance with
FATCA.

 

(b)                                 If a Party confirms to another Party
pursuant to sub-paragraph (a)(i) above that it is a FATCA Exempt Party and it
subsequently becomes aware that it is not, or has ceased to be a FATCA Exempt
Party, that Party shall notify that other Party reasonably promptly.

 

(c)                                  Paragraph (a) above shall not oblige any
Finance Party to do anything which would or might in its reasonable opinion
constitute a breach of:

 

(i)                                     any law or regulation;

 

(ii)                                  any fiduciary duty; or

 

(iii)                               any duty of confidentiality.

 

(d)                                 If a Party fails to confirm its status or to
supply forms, documentation or other information requested in accordance with
paragraph (a) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then:

 

(i)                                     if that Party failed to confirm whether
it is (and/or remains) a FATCA Exempt Party then such Party shall be treated for
the purposes of the Finance Documents as if it is not a FATCA Exempt Party; and

 

(ii)                                  if that Party failed to confirm its
applicable “passthru payment percentage” then such Party shall be treated for
the purposes of the Finance Documents (and payments made thereunder) as if its
applicable “passthru payment percentage” is 100%,

 

- 44 -

--------------------------------------------------------------------------------


 

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

13.8                        FATCA Deduction

 

(a)                                 Each Party may make any FATCA Deduction it
is required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no Party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.

 

(b)                                 Each Party shall promptly, upon becoming
aware that it must make a FATCA Deduction (or that there is any change in the
rate or the basis of such FATCA Deduction) notify the Party to whom it is making
the payment and, in addition, shall notify the Borrower, the Agent and the other
Finance Parties.

 

14.                               INCREASED COSTS

 

14.1                        Increased costs

 

(a)                                 Subject to Clause 14.2 (Increased cost
claims) and Clause 14.3 (Exceptions) the Borrower shall, within three Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation  or
(ii) compliance with any law or regulation made after the date of this
Agreement, or, if later, the date on which the relevant Finance Party became a
Party to this Agreement (provided, however, that for the purposes of this
Agreement and the other Finance Documents and to the extent permitted by
applicable laws, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted after the date of this Agreement) or (iii) the
implementation or application of, or compliance with, Basel III or CRD IV or any
law or regulation that implements or applies Basel III or CRD IV (including, for
the avoidance of doubt, the Dodd-Frank Wall Street Reform and Consumer
Protection Act).

 

(b)                                 In this Agreement “Increased Costs” means:

 

(i)                                     a reduction in the rate of return from
the Facility or on a Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)                                  an additional or increased cost; or

 

(iii)                               a reduction of any amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

- 45 -

--------------------------------------------------------------------------------


 

14.2                        Increased cost claims

 

(a)                                 A Finance Party intending to make a claim
pursuant to Clause 14.1 (Increased costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Borrower.  The Borrower shall not be required to compensate a Lender pursuant to
Clause 14 (Increased costs) for any amounts incurred more than six months prior
to the date the Borrower receives notification of such claim; provided, that if
the circumstances giving rise to such claim have a retroactive effect, then such
six month period shall be extended to include the period of such retroactive
effect.

 

(b)                                 Each Finance Party shall, as soon as
practicable after a demand by the Agent or the Borrower, provide a certificate
confirming the amount of its Increased Costs (setting out reasonable information
showing the basis for the calculation of such amount).

 

14.3                        Exceptions

 

Clause 14.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

(a)                                 attributable to a Tax Deduction required by
law to be made by an Obligor;

 

(b)                                 attributable to a FATCA Deduction required
to be made by a Party;

 

(c)                                  compensated for by Clause 13.3 (Tax
Indemnity) (or would have been compensated for under Clause 13.3 (Tax Indemnity)
but was not so compensated because the exclusions in paragraph (b) of
Clause 13.3 (Tax Indemnity) applied); or

 

(d)                                 attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation;

 

In this Clause 14.3 (Exceptions), a reference to “Tax Deduction” has the same
meaning given to such term in Clause 13.1 (Definitions).

 

15.                               OTHER INDEMNITIES

 

15.1                        Currency indemnity

 

(a)                                 If any sum due from the Borrower under the
Finance Documents (a “Sum”), or any order, judgement or award given or made in
relation to a Sum, has to be converted from the currency (the “First Currency”)
in which that Sum is payable into another currency (the “Second Currency”) for
the purpose of:

 

(i)                                     making or filing a claim or proof
against the Borrower;

 

(ii)                                  obtaining or enforcing an order, judgement
or award in relation to any litigation or arbitration proceedings,

 

the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion

 

- 46 -

--------------------------------------------------------------------------------


 

including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.

 

(b)                                 The Borrower waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

15.2                        Other indemnities

 

The Borrower shall, within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:

 

(a)                                 the occurrence of any Event of Default;

 

(b)                                 a failure by the Borrower to pay any amount
due under a Finance Document on its due date, including without limitation, any
cost, loss or liability arising as a result of Clause 29 (Sharing among the
Finance Parties);

 

(c)                                  funding, or making arrangements to fund,
its participation in a Loan requested by it in a Utilisation Request but not
made by reason of the operation of any one or more of the provisions of this
Agreement (other than by reason of default or negligence by that Finance Party
alone);

 

(d)                                 a Loan (or part of a Loan) not being prepaid
in accordance with a notice of prepayment given by the Borrower; or

 

(e)                                  any claim by the Agent against any of the
Lenders pursuant to Clause 27.10 (Lenders’ indemnity to the Agent).

 

15.3                        Indemnity to the Agent

 

The Borrower shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

 

(a)                                 investigating any event which it reasonably
believes is a Default; or

 

(b)                                 acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorised;

 

except to the extent such cost, loss or liability arises from (i) the wilful
misconduct or gross negligence of the Agent or (ii) the Agent’s breach of
express duties under the Finance Documents.

 

16.                               MITIGATION BY THE LENDERS

 

16.1                        Mitigation

 

(a)                                 Each Finance Party shall, in consultation
with the Borrower, take all reasonable steps to mitigate any circumstances which
arise and which would result in any amount becoming payable under or pursuant
to, or cancelled pursuant to, any of Clause 8.1 (Illegality), Clause 13 (Tax
gross-up and

 

- 47 -

--------------------------------------------------------------------------------


 

indemnities) or Clause 14 (Increased costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Facility Office or bank or financial institution reasonably acceptable to the
Borrower.

 

(b)                                 Paragraph (a) above does not in any way
limit the obligations of the Borrower under the Finance Documents.

 

16.2                        Limitation of liability

 

(a)                                 The Borrower shall indemnify each Finance
Party for all costs and expenses reasonably incurred by that Finance Party as a
result of steps taken by it under Clause 16.1 (Mitigation).

 

(b)                                 A Finance Party is not obliged to take any
steps under Clause 16.1 (Mitigation) if, in the opinion of that Finance Party
(acting reasonably), to do so might be prejudicial to it.

 

17.                               COSTS AND EXPENSES

 

17.1                        Transaction expenses

 

The Borrower shall promptly on demand pay the Agent and the Arrangers the amount
of all costs and out-of-pocket expenses (including legal fees) reasonably
incurred by any of them in connection with the negotiation, preparation,
printing, execution and syndication of:

 

(a)                                 this Agreement and any other documents
referred to in this Agreement; and

 

(b)                                 any other Finance Documents executed after
the date of this Agreement.

 

17.2                        Amendment costs

 

If the Borrower requests an amendment, waiver or consent the Borrower shall,
within three Business Days of demand, reimburse the Agent for the amount of all
costs and out-of-pocket expenses (including legal fees) reasonably incurred by
the Agent in responding to, evaluating, negotiating or complying with that
request or requirement.

 

17.3                        Enforcement costs

 

The Borrower shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and out-of-pocket expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

18.                               REPRESENTATIONS

 

The Borrower makes the representations and warranties set out in this Clause 18
to each Finance Party on the date of this Agreement.

 

- 48 -

--------------------------------------------------------------------------------


 

18.1                        Existence; Compliance with Law

 

The Borrower (a) is a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) duly organised and validly existing
under the laws of the jurisdiction of its organisation, (b) has the power and
authority, and the legal right, to own and operate its property and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

18.2                        Power; Authorisation; Enforcement Obligations

 

The Borrower has the power and authority, and the legal right, to make, deliver
and perform the Finance Documents to which it is a party and to obtain Loans
hereunder.  The Borrower has taken all necessary organisational action to
authorise the execution, delivery and performance of the Finance Documents to
which it is a party and to authorise the Loans on the terms and conditions of
this Agreement.  Subject to any qualification as to legal matters contained in
the legal opinions referred to in Schedule 3 (Conditions Precedent), no consent
or authorisation of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the Loans hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Finance Documents to which the
Borrower is a party.  Each Finance Document to which the Borrower is a party has
been duly executed and delivered on behalf of the Borrower.  Subject to any
qualification as to legal matters contained in the legal opinions referred to in
Schedule 3 (Conditions Precedent), this Agreement constitutes, and each other
Finance Document to which the Borrower is a party, upon execution will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with the terms.

 

18.3                        No Legal Bar

 

The execution, delivery and performance of this Agreement and the other Finance
Documents to which the Borrower is a party, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of the Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any Requirement of Law or any such Contractual Obligation.  No Requirement of
Law or Contractual Obligation applicable to the Borrower could reasonably be
expected to have a Material Adverse Effect.

 

18.4                        Governing law and enforcement

 

Subject to any qualifications as to legal matters contained in the legal
opinions referred to in Schedule 3 (Conditions Precedent):

 

(a)                                 The choice of English law as the governing
law of this Agreement and New York law as the governing law of the Parent
Guarantee will be recognised and enforced in its jurisdiction of incorporation;
and

 

- 49 -

--------------------------------------------------------------------------------


 

(b)                                 Any judgement obtained in England in
relation to this Agreement and in New York in relation to the Parent Guarantee
will be recognised and enforced in its jurisdiction of incorporation.

 

18.5                       Litigation

 

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or against any of its properties or
revenues (a) with respect to any of the Finance Documents to which the Borrower
is a party or any of the transactions contemplated hereby or thereby, or
(b) that could reasonably be expected to have a Material Adverse Effect.

 

18.6                        No Default

 

The Borrower is not in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.

 

18.7                        Ownership of Property; Liens

 

The Borrower has good title to all its property, and none of such property is
subject to any Lien (except for any Lien arising by virtue of the maintenance of
a credit balance on any bank account by the Borrower pursuant to the general
terms and conditions of the bank with which such account is held).

 

18.8                        Taxes

 

The Borrower has filed or caused to be filed all material corporate income tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower).  To the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

 

18.9                        Deduction of Tax

 

The Borrower is not required under Netherlands law to make any deduction for or
on account of Tax from any payment it may make under any Finance Document.

 

18.10                 No filing or stamp taxes

 

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.

 

- 50 -

--------------------------------------------------------------------------------


 

18.11                 No misleading information

 

(a)                                 Any factual information provided by the
Borrower for the purposes of the Information Memorandum was in all material
respects taken as a whole true and accurate as at the date it was provided or as
at the date (if any) at which it is stated.

 

(b)                                 Nothing has occurred or been omitted from
the Information Memorandum and no information has been given or withheld that
results in the information contained in the Information Memorandum being untrue
or misleading in any material respect in light of the circumstances under which
such information was supplied.

 

(c)                                  All written information supplied by the
Borrower is in all material respects taken as a whole with other written
information supplied by the Borrower true and accurate and is not misleading in
light of the circumstances under which such information was supplied as at the
date it was provided or as at the date (if any) at which it is stated.

 

18.12                 No Subsidiaries

 

It has no Subsidiaries.

 

18.13                 Use of Proceeds

 

The proceeds of the Loans shall be used solely to (i) prepay the total amount
outstanding under the 2011 Facility, (ii) make advances under the Bunge Master
Trust pursuant to the Series 2003-1 VFC Certificate, (iii) repay Permitted
Indebtedness outstanding from time to time, or (iv) pay expenses incurred in
connection with this Agreement and any Pari Passu Indebtedness.

 

18.14                 Pari passu ranking

 

Its payment obligations under the Finance Documents rank at all times at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors (other than any such claims that are preferred by mandatory provisions
of law).

 

18.15                 Solvency

 

Each member of the Group that is a party to a Finance Document, is, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.

 

18.16                 Limited Purpose

 

It is a single purpose entity that was formed for the sole purpose of
(a) holding the Series 2003-1 VFC Certificate, (b) borrowing under this
Agreement, (c) incurring Pari Passu Indebtedness and (d) entering into Hedge
Agreements in connection with this Agreement and such Pari Passu Indebtedness. 
Other than cash derived from Hedge Agreements and distributions of Series 2003-1
Accrued Interest and Series 2003-1 Invested Amount (as defined in Annex X to the
Pooling Agreement) to the Borrower under the Series 2003-1 VFC Certificate,
which cash shall be used by the Borrower

 

- 51 -

--------------------------------------------------------------------------------


 

solely to make interest, principal and premium (if any) payments under this
Agreement and under any Pari Passu Indebtedness and to pay for its reasonable
operating expenses (and, in the case of cash derived from Hedge Agreements, to
make advances under the Series 2003-1 VFC Certificate), the Series 2003-1 VFC
Certificate is the sole asset of the Borrower.

 

18.17                No Change

 

Since 31 December 2013, in respect of the Parent and its consolidated
Subsidiaries, and since the date of this Agreement in respect of the Borrower,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

18.18                 Dutch FSA

 

The Borrower shall ensure that, in the event that it falls within the definition
of “bank” in the Dutch FSA, it will only raise repayable funds (opvorderbare
gelden) (i) until the interpretation of the term “public” (as referred to in
article 4.1(1) of the Capital Requirements Regulation (EU/575/2013)) has been
published by the competent authority, from PMP’s other than within the closed
circle (besloten kring) and (ii) as soon as the competent authority publishes
its interpretation of the term “public”, from lenders that are considered to be
part of the public basis of such interpretation.

 

18.19                 Tax Status

 

No notice under Section 36 of the Tax Collection Act (Invorderingswet 1990) has
been given by any member of the Group.

 

18.20                 Sanctions

 

(a)                                 The Borrower is, to the extent applicable,
in compliance with Sanctions.

 

(b)                                 The Borrower is not, and no director or
senior officer of the Borrower is, any of the following:

 

(i)                                     a Restricted Person;

 

(ii)                                  a Person owned 50% or more or controlled
by, or acting on behalf of, any Restricted Person; or

 

(iii)                               a Person that commits, threatens or
conspires to commit or support “terrorism” as defined in the Executive Order.

 

18.21                 Repetition

 

The Repeating Representations are deemed to be made by the Borrower (by
reference to the facts and circumstances then existing) on the date of each
Utilisation Request and the first day of each Interest Period.

 

- 52 -

--------------------------------------------------------------------------------


 

19.                               POSITIVE COVENANTS

 

The covenants in this Clause 19 remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.

 

The Borrower shall:

 

19.1                        Information Miscellaneous

 

Provide the Agent all information (including any public information) that the
Agent may reasonably request in writing concerning the financial condition,
business or operations of the Borrower within a reasonable period of time
considering the nature of the request; provided that with respect to any
information relating to an annual audited report, the same may be delivered
within one hundred and twenty (120) calendar days after the end of the
Borrower’s fiscal year.

 

19.2                        Bunge Master Trust information

 

Furnish or cause to be furnished to the Agent in sufficient number for each
Lender, copies of all

 

(a)                                 Daily Reports prepared by the Servicer
pursuant to Clause 19.14 (Submission of Daily Report) below;

 

(b)                                 notices of Series 2003-1 Early Amortization
Events; and

 

(c)                                  Monthly Settlement Statements;

 

provided that the documents set forth in paragraphs (a) and (c) above of this
Clause 19.2 shall be provided only upon request of the Agent or the Majority
Lenders.

 

19.3                        Taxes

 

Take all actions necessary to ensure that all taxes and other governmental
claims in respect of the Borrower’s operations and assets are promptly paid when
due, except where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves to the extent required by
GAAP with respect thereto have been provided on the books of the Borrower.

 

19.4                        Compliance

 

Comply with all Requirements of Law except (other than as regards Sanctions, to
which Clause 20.15 (Use of proceeds) applies) where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect on its
ability to perform its obligations under the Finance Documents.

 

19.5                        Audited financial statements

 

Beginning with the fiscal year commencing in 2013, furnish to the Agent in
sufficient number for each Lender as soon as available, but in any event within
one hundred and twenty (120) days after the end of each fiscal year of the
Borrower, audited financial

 

- 53 -

--------------------------------------------------------------------------------


 

statements consisting of the balance sheet of the Borrower as of the end of such
year and the related statements of income and retained earnings and statements
of cash flow for such year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, certified by independent
certified public accountants satisfactory to the Agent to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower in accordance with GAAP
consistently applied.

 

19.6                        Unaudited financial statements

 

Beginning with the fiscal year commencing in 2013, furnish to the Agent as soon
as available but in any event within sixty (60) days after the end of each of
the first three quarters for each fiscal year of the Borrower, unaudited
financial statements consisting of a balance sheet of the Borrower as at the end
of such quarter and a statement of income and retained earnings for such
quarter, setting forth (in the case of financial statements furnished for
calendar quarters subsequent to the first full calendar year of the Borrower) in
comparative form the corresponding figures for the corresponding quarter of the
preceding fiscal year.

 

19.7                        Financial statements certificate

 

Furnish, or cause to be furnished, to the Agent together with the financial
statements required pursuant to Clause 19.5 (Audited financial statements) and
Clause 19.6 (Unaudited financial statements) a certificate of a Responsible
Officer of the Borrower stating (a) that the attached financial statements have
been prepared in accordance with GAAP and accurately reflect the financial
condition of the Borrower, (b) that the Borrower is in compliance with
Clause 19.10 (Proceeds) and (c) all information and calculations necessary for
determining compliance by the Borrower with Clause 20.1 (Series 2003-1 Allocated
Loan Amount) as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be.

 

19.8                        Corporate existence, Conduct of business

 

(a)                                 Except as otherwise permitted by the Finance
Documents, preserve, renew and keep in full force and effect its corporate
existence; and

 

(b)                                 take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business.

 

19.9                        Notification of default

 

Notify the Agent of any:

 

(a)                                 Default (and the steps, if any, being taken
to remedy it) promptly upon becoming aware of its occurrence, and

 

(b)                                 development or event which has had, or which
the Borrower in its good faith judgement believes will have, a Material Adverse
Effect.

 

- 54 -

--------------------------------------------------------------------------------


 

19.10                 Proceeds

 

(a)                                 Use the proceeds from the Loans to:

 

(i)                                     make advances under the Series 2003-1
VFC Certificate;

 

(ii)                                  repay Permitted Indebtedness outstanding
from time to time; or

 

(iii)                               pay expenses incurred in connection with the
Facility and any Pari Passu Indebtedness provided, that in any event the
Borrower shall, to the extent necessary, first use the proceeds from the initial
Loan under this Agreement to repay the principal of and accrued interest on, all
outstanding loans under the 2011 Facility; or

 

(b)                                 Use the proceeds from any Pari Passu
Indebtedness to:

 

(i)                                     make advances under the Series 2003-1
VFC Certificate;

 

(ii)                                  repay Permitted Indebtedness outstanding
from time to time; or

 

(iii)                               pay expenses incurred in connection with
this Agreement and any such Pari Passu Indebtedness.

 

19.11                 Notification of amounts due

 

On each day after the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Finance Documents have become
due and payable (whether at the stated maturity, by acceleration, or otherwise),
give the notice contemplated by Section 2.06 of the Series 2003-1 Supplement,
such notice to specify an amount equal to the lesser of (i) the funds on deposit
in the Series 2003-1 Collection Subaccount on such day and (ii) the outstanding
principal amount of the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Finance Documents.

 

19.12                 Notification of Applicable Rating

 

Promptly notify the Agent of any change in an Applicable Rating.

 

19.13                 Direction of Trustee

 

At the direction of the Agent or the Majority Lenders, exercise its right under
Section 8.14 of the Pooling Agreement to direct the trustee under the Bunge
Master Trust when the Lenders are affected by the conduct of any proceeding or
the exercise of any right conferred on the trustee under the Bunge Master Trust.

 

19.14                Submission of Daily Report

 

On each Utilisation Date on which a Loan is made, cause the Servicer to submit a
Daily Report to the Borrower and to the trustee under the Bunge Master Trust no
later than 12:00 (Noon), New York City time, setting forth the information
required by Section 4.01 of the Servicing Agreement.

 

- 55 -

--------------------------------------------------------------------------------


 

19.15                 Sanctions Investigations

 

Promptly upon a Responsible Officer of the Borrower becoming aware that the
Borrower has received formal notice that it has become subject of any action or
investigation under any Sanctions, the Borrower shall, to the extent permitted
by law, supply to the Agent details of any such action or investigation.

 

20.                               NEGATIVE COVENANTS

 

The covenants in this Clause 20 remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.

 

The Borrower will not:

 

20.1                        Series 2003-1 Allocated Loan Amount

 

Permit the Series 2003-1 Allocated Loan Amount to be less than the result of:

 

(a)                                 adding (i) the aggregate principal amount of
and accrued interest on the Loans outstanding hereunder and (ii) all other Pari
Passu Indebtedness outstanding (including any net payment obligations of the
Borrower related to Hedge Agreements, but excluding all Hedge Termination
Amounts due and owing by the Borrower) calculated by converting any Master Trust
Approved Currency other than dollars into dollars at the Rate of Exchange;

 

(b)                                 and deducting therefrom, the aggregate
amount of any Master Trust Approved Currency (including any net receipts from
Hedge Agreements, but excluding any Hedge Termination Amounts received by the
Borrower) on deposit in any Borrower Account or the Series 2003-1 Collection
Subaccount (or any sub-subaccount thereof), calculated by converting any Master
Trust Approved Currencies other than dollars into dollars at the Rate of
Exchange, that are unconditionally available to repay the aggregate amount of
the Indebtedness and interest accrued thereon described in the foregoing
sub-paragraphs (a)(i) and (a)(ii) of this Clause 20.1 (or with respect to the
Series 2003-1 Collection Subaccount (or any sub-subaccount thereof),
unconditionally available to repay the principal and accrued interest on the
Series 2003-1 VFC Certificate which Master Trust Approved Currency amounts are
in turn unconditionally available to make such payments on the principal of and
accrued interest on the Loans and other Pari Passu Indebtedness in the foregoing
sub-paragraphs (a)(i) and (a)(ii) of this Clause 20.1.

 

20.2                        Negative Pledge

 

Contract for, create, incur, assume or suffer to exist any Lien, security
interest, charge or other encumbrance of any nature upon any of its property or
assets, including without limitation the Series 2003-1 VFC Certificate, whether
now owned or hereafter acquired (except for any Lien arising by virtue of the
maintenance of a credit balance on any bank account by the Borrower pursuant to
the general terms and conditions of the bank with which such account is held).

 

- 56 -

--------------------------------------------------------------------------------


 

20.3                        Indebtedness

 

Create, incur, assume or suffer to exist any Indebtedness, whether current or
funded, or any other liability except Permitted Indebtedness.

 

20.4                        Loans and Guarantees

 

Except as contemplated by the Finance Documents or the Transaction Documents,
make any loan or advance or credit to, or guarantee (directly or indirectly or
by an instrument having the effect of assuring another’s payment or performance
on any obligation or capability of so doing or otherwise), endorse or otherwise
become contingently liable, directly or indirectly, in connection with the
obligations, stocks or dividends of, or own, purchase, repurchase or acquire (or
agree contingently to do so) any assets, stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any other Person.

 

20.5                        Merger

 

Enter into any amalgamation, merger, consolidation, joint venture, syndicate or
other form of combination with any Person, or sell, lease or transfer or
otherwise dispose of any of its assets or receivables or purchase any asset.

 

20.6                        Other Agreements

 

(a)                                 Enter into or be a party to any agreement or
instrument other than the Finance Documents, the Transaction Documents to which
it is a party, and any agreement or instrument related to the incurrence of Pari
Passu Indebtedness; or

 

(b)                                 Enter into or be a party to any agreement or
instrument related to the incurrence of Pari Passu Indebtedness that does not
include a provision substantially to the effect set forth in Clause 22.1 (No
Bankruptcy Petition against the Borrower; Liability of the Borrower).

 

20.7                       Expenditure

 

Except as permitted by any Transaction Document, make any expenditure (by
long-term or operating lease or otherwise), excluding those relating to
foreclosure, for capital assets (both realty and personalty), unless such
expenditure is approved in writing by the Agent.

 

20.8                        Restriction of business

 

Engage in any business or enterprise or enter into any material transaction
other than as contemplated by the Finance Documents and the Transaction
Documents.

 

20.9                        Constitutional Documents

 

Amend its constitutional documents in any material respect without the prior
written consent of the Agent.

 

- 57 -

--------------------------------------------------------------------------------


 

20.10                 Amendments to Transaction Documents

 

Amend, supplement, waive or modify, or consent to any amendment, supplement,
waiver or modification of, any Transaction Document except in accordance with
the provisions of this Clause 20.10.  Any provision of any Transaction Document
may be amended, waived, supplemented, restated, discharged or terminated without
the consent of the Agent or the Lenders; provided such amendment, waiver,
supplement or restatement does not:

 

(a)                                 render the Series 2003-1 VFC Certificate
subordinate in payment to any other Series under the Bunge Master Trust;

 

(b)                                 reduce in any manner the amount of, or delay
the timing of, distributions which are required to be made on the Series 2003-1
VFC Certificate; or

 

(c)                                  change the definition of or the manner of
calculating the interest of the Borrower in the assets of the Bunge Master
Trust; and

 

provided further that the Agent shall have received prior notice thereof
together with copies of any documentation related thereto.  Any amendment,
waiver, supplement or restatement of a provision of a Transaction Document
(including any exhibit thereto) of the type described in paragraphs (a),
(b) or (c) above shall require the written consent of the Agent acting at the
direction of the Majority Lenders.

 

20.11                 Powers of Attorney

 

Grant any powers of attorney to any Person for any purposes except where
permitted by the Finance Documents.

 

20.12                 Increase in Series 2003-1 Invested Amount

 

Increase the Series 2003-1 Invested Amount during any Payment Period.

 

20.13                 Servicer

 

Take any action which would permit the Servicer to have the right to refuse to
perform any of its respective obligations under the Servicing Agreement.

 

20.14                 Hedge Agreements

 

Enter into any Hedge Agreement other than Hedge Agreements entered into in the
ordinary course of business to hedge or mitigate risks directly arising from its
borrowings under this Agreement or other Pari Passu Indebtedness.

 

20.15                 Use of proceeds

 

Knowingly permit or authorise any other person to, directly or indirectly, use,
lend, make payments of, contribute or otherwise make available, all or any part
of the proceeds of the Facility or other transactions contemplated by this
Agreement to fund any trade, business or other activities: (i) involving or for
the benefit of any Restricted Person except as otherwise permitted or authorized
by Sanctions or Sanctions’ authorities, including, without limitation, as
authorized by OFAC general or specific

 

- 58 -

--------------------------------------------------------------------------------


 

license, or (ii) in any other manner that would result in any Obligor or the
Finance Parties being in breach of any Sanctions or becoming a Restricted
Person.

 

21.                               ACKNOWLEDGEMENT

 

Each Party acknowledges and agrees that the Borrower does not:

 

(a)                                 represent under Clause 18.20 (Sanctions);
nor

 

(b)                                 undertake under Clause 20.15 (Use of
proceeds),

 

in favour of KfW IPEX-Bank GmbH (“KfW”) or DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main (“DZ”) and each of KfW and DZ
shall not have any rights thereunder. Furthermore, each of KfW and DZ shall be
deemed not to be a party to the provisions of Clause 18.20 (Sanctions) or Clause
20.15 (Use of proceeds).

 

22.                               COVENANT OF AGENT AND LENDERS AND PATRIOT ACT
NOTICE

 

22.1                        No Bankruptcy Petition Against the Borrower;
Liability of the Borrower

 

(a)                                 Each of the Agent and the Lenders hereby
covenants and agrees that, prior to the date which is one year and one day after
the payment in full of all Loans and other amounts payable hereunder and all
Pari Passu Indebtedness, it will not institute against, or join with or assist
any other Person in instituting against, the Borrower, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any applicable insolvency laws.  This Clause 22.1 shall
survive the termination of this Agreement.

 

(b)                                 Notwithstanding any other provision hereof
or of any other Finance Documents, the sole remedy of the Agent, any Lender or
any other Person against the Borrower in respect of any obligation, covenant,
representation, warranty or agreement of the Borrower under or related to this
Agreement or any other Finance Document shall be against the assets of the
Borrower.  Neither the Agent, nor any Lender nor any other Person shall have any
claim against the Borrower to the extent that such assets are insufficient to
meet such obligations, covenant, representation, warranty or agreement (the
difference being referred to herein as a “shortfall”) and all claims in respect
of the shortfall shall be extinguished; provided, however, that the provisions
of this Clause 22.1 apply solely to the obligations of the Borrower and shall
not extinguish such shortfall or otherwise restrict such Person’s rights or
remedies against the Parent.

 

22.2                        PATRIOT Act Notice

 

Each Finance Party hereby notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, it may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Finance
Party to identify the Borrower in accordance with the PATRIOT Act.

 

- 59 -

--------------------------------------------------------------------------------


 

In this Clause “PATRIOT Act” shall mean The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Title III of Pub. L. 107-56, signed into law 26 October 2001.

 

23.                               EVENTS OF DEFAULT

 

Each of the events set out in Clauses 23.1 (Non-payment) to 23.12 (Tax Status)
(inclusive) is an Event of Default.

 

23.1                        Non-payment

 

Any Obligor shall fail to pay any principal of any Loan when due in accordance
with the terms hereof or any Obligor shall fail to pay any interest on any Loan
or any other amount payable hereunder or under any other Finance Document,
unless such failure to pay is caused by administrative or technical error and
payment is made within 5 Business Days of its due date; or

 

23.2                       Misrepresentation

 

Any representation or warranty made or deemed made by the Borrower or the Parent
herein or in any other Finance Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Finance Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

23.3                        Other Obligations

 

(a)                                 The Borrower shall default in the observance
or performance of any agreement contained in Clause 20 (Negative Covenants) of
this Agreement or the Parent shall default in the observance or performance of
any agreement contained in Sections 8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of
the Parent Guarantee; or

 

(b)                                 the Borrower or the Parent shall default in
the observance or performance of any other agreement contained in this Agreement
or any other Finance Document (other than as provided in Clause 23.1
(Non-payment) or paragraph (a) above), and if capable of being remedied such
default shall continue unremedied for a period of 30 days after the earlier of
(i) the date on which a Responsible Officer of the Borrower or the Parent has
knowledge of such default and (ii) the Borrower or the Parent receives written
notice thereof from the Agent or the Majority Lenders; or

 

23.4                        Cross default

 

The Borrower, BAFC, BLFC or any other Investor Certificateholder that is an
Affiliate of the Parent shall:

 

(a)                                 default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or

 

- 60 -

--------------------------------------------------------------------------------


 

(b)                                 default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or

 

(c)                                  default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable;

 

provided that:

 

(i)                                     a default, event or condition described
in paragraphs (a), (b) or (c) of this Clause 23.4 shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in paragraphs (a), (b) or (c) of this
Clause 23.4 shall have occurred and be continuing with respect to Indebtedness,
the outstanding principal amount of which together exceeds in the aggregate
$100,000,000; provided further that the proviso specified in this
sub-paragraph (i) shall be deemed inapplicable at any time that any Purchased
Loan shall constitute a Defaulted Loan or shall have constituted a Delinquent
Loan for a period of more than three (3) successive Business Days; and

 

(ii)                                  this paragraph (c) shall be deemed
inapplicable if the occurrence of such event or condition referred to above
gives rise to an obligation to make a mandatory prepayment without further
demand of any person on terms agreed prior to the occurrence of such event or
condition; or

 

23.5                        Group default

 

Any member of the Group (other than the Borrower) shall:

 

(a)                                 default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or

 

(b)                                 default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or

 

(c)                                  default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of

 

- 61 -

--------------------------------------------------------------------------------


 

notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided that:

 

(i)                                     a default, event or condition described
in paragraphs (a), (b) or (c) of this Clause 23.5 shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in paragraphs (a), (b) or (c) of this
Clause 23.5 shall have occurred and be continuing with respect to Indebtedness,
the outstanding principal amount of which together exceeds in the aggregate
$100,000,000; and

 

(ii)                                  this paragraph (c) shall be deemed
inapplicable if the occurrence of such event or condition referred to above
gives rise to an obligation to make a mandatory prepayment without further
demand of any person on terms agreed prior to the occurrence of such event or
condition; or

 

23.6                        Insolvency

 

(a)                                 Any member of the Group or Bunge Funding
Inc. shall commence any case, proceedings or other action (i) under any existing
or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganisation or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganisation, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (ii) seeking appointment of a receiver, trustee in bankruptcy,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any member of the Group or Bunge Funding Inc.
shall make a general assignment for the benefit of its creditors; or

 

(b)                                 there shall be commenced against any member
of the Group or Bunge Funding Inc. any case, proceeding or other action of a
nature referred to in paragraph (a) above that (i) results in the entry of an
order for relief or any such adjudication or appointment or (ii) remains
undismissed, undischarged or unbonded for a period of 60 days; or

 

(c)                                  there shall be commenced against any member
of the Group or Bunge Funding Inc. any case, proceeding or other action seeking
issuance of a warrant of expropriation, attachment, sequestration, distress,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or

 

(d)                                 any member of the Group or Bunge
Funding, Inc. shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in
paragraphs (a), (b), or (c) above; or

 

- 62 -

--------------------------------------------------------------------------------


 

(e)                                 any member of the Group or Bunge
Funding, Inc. shall generally not, or shall be unable to, or shall admit in
writing its inability to pay its debts as they become due.

 

23.7                        Final Judgement against Group

 

One or more final judgements or orders shall be entered against any member of
the Group (other than the Borrower) involving in the aggregate a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $100,000,000 or more, and all such final
judgements or orders shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

 

23.8                        Final Judgement against Borrower

 

One or more final judgements or orders shall be entered against the Borrower
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of $50,000
or more, and all such final judgements or orders shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

 

23.9                        Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents; or

 

23.10                 Repudiation

 

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document; or

 

23.11                 Effectiveness

 

Any of the Finance Documents or the Transaction Documents shall cease, for any
reason, to be in full force and effect or the Borrower or the Parent shall so
assert in writing; or

 

23.12                 Tax Status

 

A notice under Section 36 Dutch Tax Collection Act (Invorderingswet 1990) has
been given by any member of the Group.

 

23.13                 Acceleration

 

On and at any time after the occurrence of an Event of Default (which is
continuing) the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower:

 

(a)                                cancel the Total Commitments whereupon they
shall immediately be cancelled;

 

(b)                                declare that all or part of the Loans,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents be

 

- 63 -

--------------------------------------------------------------------------------


 

immediately due and payable, whereupon they shall become immediately due and
payable; and/or

 

(c)                                 with the consent of the Majority Lenders,
the Agent may, or upon the request of the Majority Lenders, the Agent shall, by
notice to the Borrower, instruct the Borrower to, and in such event the Borrower
shall, instruct the trustee of the Bunge Master Trust to declare the principal
and accrued interest in respect of the Purchased Loans to be due and payable. 
Except as expressly provided above in this Clause, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower,

 

provided that if an Event of Default under Clause 23.6 (Insolvency Proceedings)
shall occur in respect of the Group or Bunge Funding, Inc., then without notice
or any other act by the Agent or any other person, the Loans, interest thereon
and all other amounts owed under the Finance Documents shall become immediately
due and payable without presentment, demand, protest or notice of any kind, all
of which are expressly waived.

 

24.                               USE OF WEBSITES

 

24.1

 

(a)                                 The Borrower may satisfy its obligation to
deliver any public information to the Lenders by posting this information onto
an electronic website designated by the Borrower and the Agent (the “Designated
Website”) by notifying the Agent (i) of the address of the website together with
any relevant password specifications and (ii) that such information has been
posted on the website.

 

(b)                                 In any event the Borrower shall supply the
Agent with one copy in paper form of any information which is posted onto the
website.

 

24.2                        The Agent shall supply each Lender with the address
of and any relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Agent.

 

24.3                        The Borrower shall promptly upon becoming aware of
its occurrence notify the Agent if:

 

(a)                                 the Designated Website cannot be accessed
due to technical failure;

 

(b)                                 the password specifications for the
Designated Website change;

 

(c)                                  any new information which is required to be
provided under this Agreement is posted onto the Designated Website;

 

(d)                                 any existing information which has been
provided under this Agreement and posted onto the Designated Website is amended;
or

 

(e)                                  the Borrower becomes aware that the
Designated Website or any information posted onto the Designated Website is or
has been infected by any electronic virus or similar software.

 

- 64 -

--------------------------------------------------------------------------------


 

If the Borrower notifies the Agent under paragraph (a) or paragraph (e) above,
all information to be provided by the Borrower under this Agreement after the
date of that notice shall be supplied in paper form unless and until the Agent
is satisfied that the circumstances giving rise to the notification are no
longer continuing.

 

24.4                        “Know your customer” checks

 

(a)                                 If:

 

(i)                                   the introduction of or any change in (or
in the interpretation, administration or application of) any law or regulation
made after the date of this Agreement;

 

(ii)                                any change in the status of an Obligor or
the composition of the shareholders of an Obligor after the date of this
Agreement; or

 

(iii)                            a proposed assignment or transfer by a Lender
of any of its rights and obligations under this Agreement to a party that is not
a Lender prior to such assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of sub-paragraph (iii) above,
any prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in sub-paragraph (iii) above, on behalf of any prospective new Lender) in order
for the Agent, such Lender or, in the case of the event described in
sub-paragraph (iii) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

(b)                                 Each Lender shall promptly upon the request
of the Agent supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself) in order for the
Agent to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

- 65 -

--------------------------------------------------------------------------------


 

CHANGES TO PARTIES

 

25.                               CHANGES TO THE LENDERS

 

25.1                        Assignments and transfers by the Lenders

 

Subject to this Clause 25, a Lender (the “Existing Lender”) may:

 

(a)                                 assign any of its rights; or

 

(b)                                 transfer by novation any of its rights and
obligations,

 

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).

 

25.2                        Conditions of assignment or transfer

 

(a)                                The consent of the Borrower (not to be
unreasonably withheld or delayed) is required for an assignment or transfer by a
Lender, unless the assignment or transfer is to another Lender or an Affiliate
of a Lender, or is made at a time when an Event of Default has occurred and has
not been waived.

 

(b)                                The Borrower will be deemed to have given its
consent five Business Days after the Lender has requested it unless consent is
expressly refused by the Borrower within that time.

 

(c)                                 An assignment will only be effective:

 

(i)                                   on receipt by the Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was an Original Lender; and

 

(ii)                                performance by the Agent of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to such assignment to a New Lender, the completion of
which the Agent shall promptly notify to the Existing Lender and the New Lender.

 

(d)                                A transfer will only be effective if the
procedure set out in Clause 25.5 (Procedure for transfer) is complied with.

 

(e)                                 If:

 

(i)                                   a Lender assigns or transfers any of its
rights or obligations under the Finance Documents or changes its Facility
Office; and

 

(ii)                                as a result of circumstances existing at the
date the assignment, transfer or change occurs, the Borrower would be obliged to
make a payment to the New Lender or Lender acting through its new Facility
Office

 

- 66 -

--------------------------------------------------------------------------------


 

under Clause 13 (Tax gross-up and indemnities) or Clause 14 (Increased costs),

 

then, notwithstanding anything to the contrary contained in any Finance
Document, the Borrower shall not be required to increase any amounts payable to
a New Lender (in the case of an assignment or a transfer) or Lender (in the case
of a change in Facility Office) pursuant to those Clauses except to the extent
the Lender making such assignment or transfer or change in Facility Office was
entitled, at the time of such assignment or transfer or change in Facility
Office, to receive additional amounts from the Borrower with respect to such
Clauses.

 

(f)                                  An assignment or transfer of part (but not
all) of a Lender’s Commitment and Loans must (unless such transfer or assignment
is to an Existing Lender or is made at a time when an Event of Default has
occurred and is continuing) be in a minimum aggregate amount of $10,000,000.

 

(g)                                 Without prejudice to paragraph (f) above,
the amount transferred to a New Lender in relation to a Loan or a Commitment
shall be at least the dollar equivalent of EUR100,000 or, if it is less, the New
Lender shall confirm in writing to the Borrower that it is a PMP.

 

(h)                                The Borrower hereby designates the Agent to
serve as the Borrower’s agent, solely for the purpose of this paragraph (h), to
maintain a register (the “Register”) on which the Agent will record each
Lender’s Commitment, the Loans made by each Lender and each repayment in respect
of the principal amount of the Loans of each Lender and annexed to which the
Agent shall retain a copy of each Transfer Certificate delivered to the Agent
pursuant to this Clause 25 (Changes to the Lenders).  Failure to make any
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations in respect of such Loans.  The entries in the Register shall be
conclusive (provided, however, that any failure to make any recordation or any
error in such recordation shall be corrected by the Agent upon notice or
discovery thereof), and the Borrower, the Agent and the Lenders shall treat each
Person in whose name a Loan is registered as the Lender thereof for all purposes
of this Agreement, notwithstanding notice or any provision herein to the
contrary.  A Lender’s Commitment and the Loans made pursuant thereto may be
assigned or otherwise transferred in whole or in part only by registration of
such assignment or transfer in the Register.  Any assignment or transfer of a
Lender’s Commitment or the Loans made pursuant thereto shall be registered in
the Register only upon delivery to the Agent of a Transfer Certificate duly
executed by the assignor thereof.  No assignment or transfer of a Lender’s
Commitment or the Loans made pursuant thereto shall be effective unless such
assignment or transfer shall have been recorded in the Register by the Agent,
acting promptly, as provided in this paragraph (h).  The Agent shall supply a
copy of the Register to the Borrower upon request.  It is intended that the
procedures described in this paragraph (h) will cause the Loans to be treated as
being in “registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Internal Revenue Code of 1986, as amended.

 

- 67 -

--------------------------------------------------------------------------------


 

25.3                        Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of $1,500.

 

25.4                        Limitation of responsibility of Existing Lenders

 

(a)                                Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                                   the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                the financial condition of any Obligor;

 

(iii)                             the performance and observance by any Obligor
of its obligations under the Finance Documents or any other documents; or

 

(iv)                            the accuracy of any statements (whether written
or oral) made in or in connection with any Finance Document or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(b)                                Each New Lender confirms to the Existing
Lender and the other Finance Parties that it:

 

(i)                                   has made (and shall continue to make) its
own independent investigation and assessment of the financial condition and
affairs of any member of the Group and its related entities in connection with
its participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and

 

(ii)                                will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(c)                                 Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                                   accept a re-transfer from a New Lender of
any of the rights and obligations assigned or transferred under this Clause 25;
or

 

(ii)                                support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Obligor of
its obligations under the Finance Documents or otherwise.

 

25.5                        Procedure for transfer

 

(a)                                Subject to the conditions set out in
Clause 25.2 (Conditions of assignment or transfer) a transfer is effected in
accordance with paragraph (b) below when the Agent executes an otherwise duly
completed Transfer Certificate delivered

 

- 68 -

--------------------------------------------------------------------------------


 

to it by the Existing Lender and the New Lender.  The Agent shall, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

(b)                                The Agent shall only be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender.

 

(c)                                 On the Transfer Date:

 

(i)                                   to the extent that in the Transfer
Certificate the Existing Lender seeks to transfer by novation its rights and
obligations under the Finance Documents each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the “Discharged Rights and
Obligations”);

 

(ii)                                each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
that Obligor and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

(iii)                             the Agent, the Arrangers, the New Lender and
other Lenders shall acquire the same rights and assume the same obligations
between themselves as they would have acquired and assumed had the New Lender
been an Existing Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Agent, the Arrangers
and the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and

 

(iv)                            the New Lender shall become a Party as a
“Lender”.

 

25.6                        Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 25
(Changes to Lenders), each Lender may without consulting with or obtaining
consent from the Borrower, at any time charge, assign or otherwise create
Security in or over (whether by way of collateral or otherwise) all or any of
its rights under any Finance Document to secure obligations of that Lender
including, without limitation:

 

(a)                                any charge, assignment or other Security to
secure obligations to a federal reserve or central bank or government authority,
department or agency including HM Treasury or equivalent or any other authorised
government body; and

 

- 69 -

--------------------------------------------------------------------------------


 

(b)                                in the case of any Lender which is a fund,
any charge, assignment or other Security granted to any holders (or trustee or
representatives of holders) of obligations owed, or securities issued, by that
Lender as security for those obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)                                   release a Lender from any of its
obligations under the Finance Documents or substitute the beneficiary of the
relevant charge, assignment or Security for the Lender as a party to any of the
Finance Documents; or

 

(ii)                                require any payments to be made by the
Borrower other than or in excess of, or grant to any person any more extensive
rights than, those required to be made or granted to the relevant Lender under
the Finance Documents.

 

26.                               CHANGES TO THE BORROWER

 

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

- 70 -

--------------------------------------------------------------------------------


 

THE FINANCE PARTIES

 

27.                               ROLE OF THE AGENT AND THE ARRANGERS

 

27.1                        Appointment of the Agent

 

(a)                                Each other Finance Party appoints the Agent
to act as its agent under and in connection with the Finance Documents.

 

(b)                                Each other Finance Party authorises the Agent
to exercise the rights, powers, authorities and discretions specifically given
to the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

27.2                        Duties of the Agent

 

(a)                                The Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

(b)                                Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

(c)                                 If the Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the other Finance
Parties.

 

(d)                                If the Agent is aware of the non-payment of
any principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arrangers) under this Agreement it shall promptly
notify the other Finance Parties.

 

(e)                                 The Agent’s duties under the Finance
Documents are solely mechanical and administrative in nature.

 

27.3                        Role of the Arrangers

 

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

27.4                        No fiduciary duties

 

(a)                                Nothing in this Agreement constitutes the
Agent or the Arrangers as a trustee or fiduciary of any other person.

 

(b)                                Neither the Agent nor the Arrangers shall be
bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.

 

- 71 -

--------------------------------------------------------------------------------


 

27.5                        Business with the Group

 

The Agent and the Arrangers may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 

27.6                        Rights and discretions of the Agent

 

(a)                                The Agent may rely on:

 

(i)                                   any representation, notice or document
believed by it to be genuine, correct and appropriately authorised; and

 

(ii)                                any statement made by a director, authorised
signatory or employee of any person regarding any matters which may reasonably
be assumed to be within his knowledge or within his power to verify.

 

(b)                                The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

 

(i)                                   no Default has occurred (unless it has
actual knowledge of a Default arising under Clause 23.1 (Non-payment));

 

(ii)                                any right, power, authority or discretion
vested in any Party or the Majority Lenders has not been exercised; and

 

(iii)                             any notice or request made by the Borrower
(other than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

(c)                                 The Agent may engage, pay for and rely on
the advice or services of any lawyers, accountants, surveyors or other experts.

 

(d)                                The Agent may act in relation to the Finance
Documents through its personnel and agents.

 

(e)                                 The Agent may disclose to any other Party
any information it reasonably believes it has received as agent under this
Agreement.

 

(f)                                  Notwithstanding any other provision of any
Finance Document to the contrary, neither the Agent nor any Arranger is obliged
to do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty or
duty of confidentiality.

 

27.7                       Majority Lenders’ instructions

 

(a)                                Unless a contrary indication appears in a
Finance Document, the Agent shall (i) exercise any right, power, authority or
discretion vested in it as Agent in accordance with any instructions given to it
by the Majority Lenders (or, if so instructed by the Majority Lenders, refrain
from exercising any right, power, authority or discretion vested in it as Agent)
and (ii) not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of the Majority Lenders.

 

- 72 -

--------------------------------------------------------------------------------


 

(b)                                Unless a contrary indication appears in a
Finance Document, any instructions given by the Majority Lenders will be binding
on all the Finance Parties.

 

(c)                                 The Agent may refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received such security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.

 

(d)                                In the absence of instructions from the
Majority Lenders, (or, if appropriate, the Lenders) the Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

 

(e)                                 The Agent is not authorised to act on behalf
of a Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

27.8                        Responsibility for documentation

 

Neither the Agent nor any Arranger:

 

(a)                                is responsible for the adequacy, accuracy
and/or completeness of any information (whether oral or written) supplied by the
Agent, an Arranger, an Obligor or any other Person given in or in connection
with any Finance Document or the Information Memorandum;

 

(b)                                is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document; or

 

(c)                                 is responsible for any determination as to
whether any information provided or to be provided to any Finance Party is
non-public information the use of which may be regulated or prohibited by
applicable law or regulation relating to insider dealing or otherwise.

 

27.9                        Exclusion of liability

 

(a)                                Without limiting paragraph (b) below, the
Agent will not be liable for any action taken by it under or in connection with
any Finance Document, unless directly caused by its gross negligence or wilful
misconduct.

 

(b)                                No Party (other than the Agent) may take any
proceedings against any officer, employee or agent of the Agent in respect of
any claim it might have against the Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to any Finance
Document and any officer, employee or agent of the Agent may rely on this
Clause subject to Clause 1.4 (Third Party Rights) and the provisions of the
Third Parties Act.

 

(c)                                 The Agent will not be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures

 

- 73 -

--------------------------------------------------------------------------------


 

of any recognised clearing or settlement system used by the Agent for that
purpose.

 

(d)                                Nothing in this Agreement shall oblige the
Agent or the Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or the Arranger.

 

27.10                 Lenders’ indemnity to the Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document, and provided that
such Lender indemnification shall not affect any Obligor’s reimbursement
obligations to such Lender under any Finance Document).

 

27.11                 Resignation of the Agent

 

(a)                                The Agent may resign and appoint one of its
Affiliates acting through an office as successor by giving notice to the other
Finance Parties and the Borrower.

 

(b)                                Alternatively the Agent may resign by giving
notice to the other Finance Parties and the Borrower, in which case the Majority
Lenders (after consultation with the Borrower) may appoint a successor Agent.

 

(c)                                 If the Majority Lenders have not appointed a
successor Agent in accordance with paragraph (b) above within 30 days after
notice of resignation was given, the Agent (after consultation with the
Borrower) may appoint a successor Agent.

 

(d)                                The retiring Agent shall, at its own cost,
make available to the successor Agent such documents and records and provide
such assistance as the successor Agent may reasonably request for the purposes
of performing its functions as Agent under the Finance Documents.

 

(e)                                 The Agent’s resignation notice shall only
take effect upon the appointment of a successor.

 

(f)                                  Upon the appointment of a successor, the
retiring Agent shall be discharged from any further obligation in respect of the
Finance Documents but shall remain entitled to the benefit of this Clause 27. 
Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

- 74 -

--------------------------------------------------------------------------------


 

(g)                                 After consultation with the Borrower, the
Majority Lenders may, by notice to the Agent, require it to resign in accordance
with paragraph (b) above.  In this event, the Agent shall resign in accordance
with paragraph (b) above.

 

(h)                                The Agent shall resign in accordance with
paragraph (b) above (and, to the extent applicable, shall use reasonable
endeavours to appoint a successor Agent pursuant to paragraph (c) above) if on
or after the date which is three months before the earliest FATCA Application
Date relating to any payment to the Agent under the Finance Documents, either:

 

(i)                                   the Agent fails to respond to a request
under Clause 13.7 (FATCA Information) and the Borrower or a Lender reasonably
believes that the Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;

 

(ii)                                the information supplied by the Agent
pursuant to Clause 13.7 (FATCA Information)  indicates that the Agent will not
be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or

 

(iii)                             the Agent notifies the Borrower and the
Lenders that the Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date,

 

and (in each case) the Borrower or a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Agent were a FATCA Exempt Party, and the Borrower or that Lender, by notice to
the Agent, requires it to resign.

 

27.12                 Replacement of the Agent

 

(a)                                With the consent of the Borrower (not to be
unreasonably withheld or delayed), the Majority Lenders may, by giving 30 days’
notice to the Agent (or, at any time the Agent is an Impaired Agent, by giving
any shorter notice determined by the Majority Lenders) replace the Agent by
appointing a successor Agent.

 

(b)                                The Borrower will be deemed to have given its
consent five Business Days after the Lenders have requested it unless consent is
expressly refused by the Borrower within that time.

 

(c)                                 The retiring Agent shall (at its own cost if
it is an Impaired Agent and otherwise at the expense of the Lenders) make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.

 

(d)                                The appointment of the successor Agent shall
take effect on the date specified in the notice from the Majority Lenders to the
retiring Agent. As from such date, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of

 

- 75 -

--------------------------------------------------------------------------------


 

this Clause 27.12  (and any agency fees for the account of the retiring Agent
shall cease to accrue from (and shall be payable on) that date).

 

(e)                                 Any successor Agent and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

27.13                 Confidentiality

 

(a)                                In acting as agent for the Finance Parties,
the Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

 

(b)                                If information is received by another
division or department of the Agent, it may be treated as confidential to that
division or department and the Agent shall not be deemed to have notice of it.

 

27.14                 Relationship with the Lenders

 

The Agent may treat the person shown in its records as Lender at the opening of
business (in the place of the Agent’s principal office as notified to the
Finance Parties from time to time) as the Lender acting through its Facility
Office:

 

(a)                                entitled to or liable for any payment due
under this Agreement on that day; and

 

(b)                                entitled to receive and act upon any notice,
request, document or communication or make any decision or determination under
any Finance Document made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

27.15                 Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arrangers that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)                                the financial condition, status and nature of
each member of the Group;

 

(b)                                the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

 

(c)                                 whether that Lender has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into,

 

- 76 -

--------------------------------------------------------------------------------


 

made or executed in anticipation of, under or in connection with any Finance
Document; and

 

(d)                                the adequacy, accuracy and/or completeness of
the Information Memorandum and any other information provided by the Agent, any
Party or by any other person under or in connection with any Finance Document,
the transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document.

 

27.16                 Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

27.17                 Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

28.                               CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)                                interfere with the right of any Finance Party
to arrange its affairs (tax or otherwise) in whatever manner it thinks fit;

 

(b)                                oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim; or

 

(c)                                 oblige any Finance Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

29.                               SHARING AMONG THE FINANCE PARTIES

 

29.1                        Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 30 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

(a)                                the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery, to the Agent;

 

(b)                                the Agent shall determine whether the receipt
or recovery is in excess of the amount the Recovering Finance Party would have
been paid had the receipt or

 

- 77 -

--------------------------------------------------------------------------------


 

recovery been received or made by the Agent and distributed in accordance with
Clause 30 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

(c)                                 the Recovering Finance Party shall, within
three Business Days of demand by the Agent, pay to the Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 30.6 (Partial payments).

 

29.2                        Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the Borrower
and distribute it between the Finance Parties (other than the Recovering Finance
Party) in accordance with Clause 30.6 (Partial payments).

 

29.3                        Recovering Finance Party’s rights

 

(a)                                On a distribution by the Agent under
Clause 29.2 (Redistribution of payments), the Recovering Finance Party will be
subrogated to the rights of the Finance Parties which have shared in the
redistribution.

 

(b)                                If and to the extent that the Recovering
Finance Party is not able to rely on its rights under paragraph (a) above, the
Borrower shall be liable to the Recovering Finance Party for a debt equal to the
Sharing Payment which is immediately due and payable.

 

29.4                        Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                                each Finance Party which has received a share
of the relevant Sharing Payment pursuant to Clause 29.2 (Redistribution of
payments) shall, upon request of the Agent, pay to the Agent for account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the  Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

(b)                                that Recovering Finance Party’s rights of
subrogation in respect of any reimbursement shall be cancelled and the Borrower
will be liable to the reimbursing Finance Party for the amount so reimbursed.

 

29.5                        Exceptions

 

(a)                                This Clause 29 shall not apply to the extent
that the Recovering Finance Party would not, after making any payment pursuant
to this Clause, have a valid and enforceable claim against the Borrower.

 

- 78 -

--------------------------------------------------------------------------------


 

(b)                               A Recovering Finance Party is not obliged to
share with any other Finance Party any amount which the Recovering Finance Party
has received or recovered as a result of taking legal or arbitration
proceedings, if:

 

(i)                                   it notified that other Finance Party of
the legal or arbitration proceedings; and

 

(ii)                                that other Finance Party had an opportunity
to participate in those legal or arbitration proceedings but did not do so as
soon as reasonably practicable having received notice and did not take separate
legal or arbitration proceedings.

 

- 79 -

--------------------------------------------------------------------------------


 

ADMINISTRATION

 

30.                               PAYMENT MECHANICS

 

30.1                        Payments to the Agent

 

On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in dollars in the
place of payment.

 

30.2                        Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 30.3 (Distributions to an Obligor), Clause 30.4
(Clawback) and Clause 27.17 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days’ notice.

 

30.3                        Distributions to the Borrower

 

The Agent may (with the consent of the Borrower or in accordance with Clause 31
(Set-off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

30.4                        Clawback

 

(a)                               Where a sum is to be paid to the Agent under
the Finance Documents for another Party, the Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

 

(b)                                If the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

30.5                        Impaired Agent

 

(a)                                If, at any time, the Agent becomes an
Impaired Agent, the Borrower or a Lender which is required to make a payment
under the Finance Documents to the Agent in accordance with Clause 30.1
(Payments to the Agent) may instead either pay that amount direct to the
required recipient or pay that amount to an interest-bearing account held with
an Acceptable Bank within the meaning of paragraph (a) of the definition of
“Acceptable Bank” and in

 

- 80 -

--------------------------------------------------------------------------------


 

relation to which no Insolvency Event has occurred and is continuing, in the
name of the Borrower or the Lender making the payment and designated as a trust
account for the benefit of the Party or Parties beneficially entitled to that
payment under the Finance Documents.  In each case such payments must be made on
the due date for payment under the Finance Documents.

 

(b)                                All interest accrued on the amount standing
to the credit of the trust account shall be for the benefit of the beneficiaries
of that trust account pro rata to their respective entitlements.

 

(c)                                 A Party which has made a payment in
accordance with this Clause 30.5 shall be discharged of the relevant payment
obligation under the Finance Documents and shall not take any credit risk with
respect to the amounts standing to the credit of the trust account.

 

(d)                                Promptly upon the appointment of a successor
Agent in accordance with Clause 27.12 (Replacement of the Agent), each Party
which has made a payment to a trust account in accordance with this Clause 30.5
shall give all requisite instructions to the bank with whom the trust account is
held to transfer the amount (together with any accrued interest) to the
successor Agent for distribution in accordance with Clause 30.2 (Distributions
by the Agent).

 

30.6                        Partial payments

 

(a)                                If the Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by the Borrower
under the Finance Documents, the Agent shall apply that payment towards the
obligations of the Borrower under the Finance Documents in the following order:

 

(i)                                  first, in or towards payment pro rata of
any unpaid fees, costs and expenses of the Agent and the Arrangers under the
Finance Documents;

 

(ii)                               secondly, in or towards payment pro rata of
any accrued interest, fee or commission due but unpaid under this Agreement;

 

(iii)                            thirdly, in or towards payment pro rata of any
principal due but unpaid under this Agreement; and

 

(iv)                           fourthly, in or towards payment pro rata of any
other sum due but unpaid under the Finance Documents.

 

(b)                                The Agent shall, if so directed by the
Majority Lenders, vary the order set out in
sub-paragraphs (a)(ii) to (iv) above.

 

(c)                                 Paragraphs (a) and (b) above will override
any appropriation made by the Borrower.

 

30.7                        No set-off by the Borrower

 

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

- 81 -

--------------------------------------------------------------------------------


 

30.8                        Business Days

 

(a)                                Any payment which is due to be made on a day
that is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                               During any extension of the due date for
payment of any principal or Unpaid Sum under this Agreement interest is payable
on the principal or Unpaid Sum at the rate payable on the original due date.

 

30.9                        Currency of account

 

(a)                               Subject to paragraphs (b) to (e) below,
dollars is the currency of account and payment for any sum due from the Borrower
under any Finance Document.

 

(b)                                A repayment of a Loan or Unpaid Sum or a part
of a Loan or Unpaid Sum shall be made in the currency in which that Loan or
Unpaid Sum is denominated on its due date.

 

(c)                                 Each payment of interest shall be made in
the currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

(d)                                Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(e)                                 Any amount expressed to be payable in a
currency other than dollars shall be paid in that other currency.

 

31.                               SET-OFF

 

A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

32.                               NOTICES

 

32.1                        Communications in writing

 

Except as otherwise provided in Clause 24 (Use of Websites), any communication
to be made under or in connection with the Finance Documents shall be made in
writing and, unless otherwise stated, may be made by fax, letter or e-mail,
provided that in the case of e-mail a copy of the communication is also
delivered to the Agent by fax or post.

 

32.2                        Addresses

 

The address and fax number and e-mail address, if applicable, (and the
department or officer, if any, for whose attention the communication is to be
made) of each Party for

 

- 82 -

--------------------------------------------------------------------------------


 

any communication or document to be made or delivered under or in connection
with the Finance Documents is:

 

(a)                                 in the case of the Borrower, that identified
with its name below;

 

(b)                                 in the case of each Lender, that notified in
writing to the Agent on or prior to the date on which it becomes a Party; and

 

(c)                                  in the case of the Agent, that identified
with its name below,

 

or any substitute address, fax number, e-mail address or department or officer
as the Party may notify to the Agent (or the Agent may notify to the other
Parties, if a change is made by the Agent) by not less than five Business Days’
notice.

 

32.3                        Delivery

 

(a)                                 Except as otherwise provided in Clause 24
(Use of Websites), any communication or document made or delivered by one person
to another under or in connection with the Finance Documents will only be
effective:

 

(i)                                   if by way of fax, when received in legible
form;

 

(ii)                                if by way of e-mail, when actually received
in legible form and addressed in the manner specified by the recipient; or

 

(iii)                             if by way of letter, when it has been left at
the relevant address or five Business Days after being deposited in the post
postage prepaid in an envelope addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 32.2 (Addresses), if addressed to that department
or officer.

 

(b)                                 Except as otherwise provided in Clause 24
(Use of Websites), any communication or document to be made or delivered to the
Agent will be effective only when actually received by the Agent and then only
if it is expressly marked for the attention of the department or officer
identified with the Agent’s signature below (or any substitute department or
officer as the Agent shall specify for this purpose).

 

(c)                                  All notices from or to the Borrower shall
be sent through the Agent.

 

32.4                        Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 32.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

32.5                        Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the

 

- 83 -

--------------------------------------------------------------------------------


 

Agent is an Impaired Agent) all the provisions of the Finance Documents which
require communications to be made or notices to be given to or by the Agent
shall be varied so that communications may be made and notices given to or by
the relevant Parties directly.  This provision shall not operate after a
replacement Agent has been appointed.

 

32.6                        Electronic communication

 

(a)                                 Any communication to be made between the
Agent and a Lender under or in connection with the Finance Documents may be made
by electronic mail or other electronic means, if the Agent and the relevant
Lender:

 

(i)                                   agree that, unless and until notified to
the contrary, this is to be an accepted form of communication;

 

(ii)                                notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                             notify each other of any change to their
address or any other such information supplied by them.

 

(b)                                 Any electronic communication made between
the Agent and a Lender will be effective only when actually received in readable
form and in the case of any electronic communication made by a Lender to the
Agent only if it is addressed in such a manner as the Agent shall specify for
this purpose.

 

32.7                        English language

 

(a)                                 Any notice given under or in connection with
any Finance Document must be in English.

 

(b)                                 All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                     in English; or

 

(ii)                                  if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

33.                              CALCULATIONS AND CERTIFICATES

 

33.1                        Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

- 84 -

--------------------------------------------------------------------------------


 

33.2                        Certificates and Determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

33.3                        Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the London
interbank market differs, in accordance with that market practice.

 

34.                               PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

35.                               REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a waiver
of any such right or remedy or constitute an election to affirm any of the
Finance Documents.  No election to affirm any of the Finance Documents on the
part of any Finance Party shall be effective unless it is in writing. No single
or partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy.  The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.

 

36.                               AMENDMENTS AND WAIVERS

 

36.1                        Required consents

 

(a)                                 Subject to Clause 36.2 (Exceptions) any term
of this Agreement may be amended or waived only with the consent of the Majority
Lenders and the Borrower and any such amendment or waiver will be binding on all
Parties.

 

(b)                                 The Agent may effect, on behalf of any
Finance Party, any amendment or waiver permitted by this Clause.

 

36.2                        Exceptions

 

(a)                                 An amendment or waiver that has the effect
of changing or which relates to:

 

(i)                                     the definition of “Majority Lenders” in
Clause 1.1 (Definitions);

 

(ii)                                  an extension to the date of payment of any
amount under this Agreement;

 

- 85 -

--------------------------------------------------------------------------------


 

(iii)                               a reduction in the Applicable Margin or a
reduction in the amount of any payment of principal, interest, fees or
commission payable;

 

(iv)                              except as provided in Clause 2.2 (Accordion
Increase) or Clause 6 (Extension Option), an increase in or an extension of any
Commitment or any requirement that a cancellation of Commitments reduces the
Commitments of the Lenders rateably under the Facility;

 

(v)                                 a change to the Borrower;

 

(vi)                              any provision which expressly requires the
consent of all the Lenders;

 

(vii)                           Clause 2.3 (Finance Parties’ rights and
obligations), Clause 20.5 (Merger), Clause 25 (Changes to the Lenders) or this
Clause 36; or

 

(viii)                        any release of the Parent Guarantee or change to
the Guarantor (as defined therein),

 

shall not be made without the prior consent of all the Lenders.

 

(b)                                 An amendment or waiver which relates to the
rights or obligations of the Agent or the Arrangers may not be effected without
the consent of the Agent or the Arrangers.

 

36.3                        Disenfranchisement of Defaulting Lenders

 

(a)                                 For so long as a Defaulting Lender has any
Commitment or participations in the Loans, in ascertaining whether Majority
Lenders approval has been obtained for any request for a consent, waiver,
amendment or other vote under the Finance Documents, that Defaulting Lender’s
Available Commitment shall be disregarded; provided that a Defaulting Lender’s
consent will still be required where any consent, waiver, amendment or other
vote under the Finance Documents expressly requires the consent of all Lenders.

 

(b)                                 For the purposes of this Clause 36.3
(Disenfranchisement of Defaulting Lenders), the Agent may assume that the
following Lenders are Defaulting Lenders:

 

(i)                                     any Lender which has notified the Agent
that it has become a Defaulting Lender;

 

(ii)                                  any Lender in relation to which it is
aware that any of the events or circumstances referred to in paragraphs (a) or
(b) of the definition of “Defaulting Lender” has occurred,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

- 86 -

--------------------------------------------------------------------------------


 

36.4                        Replacement of a Defaulting Lender

 

(a)                                 The Borrower may, at any time a Lender has
become and continues to be a Defaulting Lender, by giving at least 5 Business
Days’ prior written notice to the Agent and such Lender:

 

(i)                                     replace such Lender by requiring such
Lender to (and such Lender shall) transfer pursuant to Clause 25 (Changes to the
Lenders) all (and not part only) of its rights and obligations under this
Agreement;

 

(ii)                                  require such Lender to (and such Lender
shall) transfer pursuant to Clause 25 (Changes to the Lenders) all (and not part
only) of the undrawn Commitment of the Lender; or

 

(iii)                               require such Lender to (and such Lender
shall) transfer pursuant to Clause 25 (Changes to the Lenders) all (and not part
only) of its rights and obligations in respect of the Facility,

 

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Borrower, and which (unless the Agent is
an Impaired Agent) is acceptable to the Agent (acting reasonably), which
confirms its willingness to assume and does assume all the obligations or all
the relevant obligations of the transferring Lender (including the assumption of
the transferring Lender’s participations or unfunded participations (as the case
may be) on the same basis as the transferring Lender) for a purchase price in
cash payable at the time of transfer equal to the outstanding principal amount
of each Lender’s participation in the outstanding Utilisations and all accrued
interest, Break Costs and other amounts payable in relation thereto under the
Finance Documents.

 

(b)                                 Any transfer of rights and obligations of a
Defaulting Lender pursuant to this Clause shall be subject to the following
conditions:

 

(i)                                   the Borrower shall have no right to
replace the Agent;

 

(ii)                                the Defaulting Lender shall not have any
obligation to the Borrower to find a Replacement Lender;

 

(iii)                             the transfer must take place no later than 15
Business Days after the notice referred to in paragraph (a) above; and

 

(iv)                             in no event shall the Defaulting Lender be
required to pay or surrender to the Replacement Lender any of the fees received
by the Defaulting Lender pursuant to the Finance Documents.

 

37.                               CONFIDENTIALITY

 

37.1                        Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 37.2
(Disclosure of Confidential Information) and Clause 37.3 (Disclosure to
numbering service

 

- 87 -

--------------------------------------------------------------------------------


 

providers), and to ensure that all Confidential Information is protected with
security measures and a degree of care that would apply to its own confidential
information.

 

37.2                        Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)                                 to any of its Affiliates and Related Funds
and any of its or their officers, directors, employees, professional advisers,
auditors, partners and Representatives such Confidential Information as that
Finance Party shall consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this paragraph (a) is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;

 

(b)                                 to any person:

 

(i)

to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person’s Affiliates, Related Funds, Representatives
and professional advisers;

 

 

(ii)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

 

(iii)

appointed by any Finance Party or by a person to whom
sub-paragraph (b)(i) or (b)(ii) above applies to receive communications,
notices, information or documents delivered pursuant to the Finance Documents on
its behalf;

 

 

(iv)

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in
sub-paragraph (b)(i) or (b)(ii) above;

 

 

(v)

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

 

(vi)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

- 88 -

--------------------------------------------------------------------------------


 

(vii)

to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 25.6 (Security over Lenders’
rights);

 

 

(viii)

who is an insurer or insurance broker of, or direct or indirect provider of
credit protection to that Finance Party or any of its Affiliates;

 

 

(ix)

who is a Party; or

 

 

(x)

with the consent of the Borrower;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)                               in relation to
sub-paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 

(B)                               in relation to sub-paragraph (b)(iv) above,
the person to whom the Confidential Information is to be given has entered into
a Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;

 

(C)                               in relation to sub-paragraphs (b)(v),
(b)(vi), (b)(vii) and (b)(viii) above, the person to whom the Confidential
Information is to be given is informed of its confidential nature and that some
or all of such Confidential Information may be price-sensitive information
except that there shall be no requirement to so inform if, in the opinion of
that Finance Party, it is not practicable so to do in the circumstances;

 

(c)                                  to any person appointed by that Finance
Party or by a person to whom sub-paragraph (b)(i) or (b)(ii) above applies to
provide administration or settlement services in respect of one or more of the
Finance Documents including without limitation, in relation to the trading of
participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this paragraph (c) if the service
provider to whom the Confidential Information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Borrower and the relevant Finance Party; and

 

- 89 -

--------------------------------------------------------------------------------


 

(d)                                 to any rating agency (including its
professional advisers) such Confidential Information as may be required to be
disclosed to enable such rating agency to carry out its normal rating activities
in relation to the Finance Documents and/or the Obligors.

 

37.3                        Disclosure to numbering service providers

 

(a)                                 Any Finance Party may disclose to any
national or international numbering service provider appointed by that Finance
Party to provide identification numbering services in respect of this Agreement,
the Facility and/or one or more Obligors the following information:

 

(i)                                     names of Obligors;

 

(ii)                                  country of domicile of Obligors;

 

(iii)                               place of incorporation of Obligors;

 

(iv)                              date of this Agreement;

 

(v)                                 the names of the Agent and the Arrangers;

 

(vi)                              date of each amendment and restatement of this
Agreement;

 

(vii)                           amount of Total Commitments;

 

(viii)                        currency of the Facility;

 

(ix)                              type of Facility ;

 

(x)                                 ranking of Facility;

 

(xi)                              Final Maturity Date for Facility;

 

(xii)                           changes to any of the information previously
supplied pursuant to sub-paragraphs (i) to (xi) above; and

 

(xiii)                        such other information agreed between such Finance
Party and the Borrower,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)                                 The Parties acknowledge and agree that each
identification number assigned to this Agreement, the Facility and/or one or
more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of that numbering service provider.

 

(c)                                  The Borrower represents that none of the
information set out in sub-paragraphs (a)(i) to (a)(xiii) above is, nor will at
any time be, unpublished price-sensitive information.

 

- 90 -

--------------------------------------------------------------------------------


 

(d)                                 The Agent shall notify the Borrower and the
other Finance Parties of:

 

(i)                                     the name of any numbering service
provider appointed by the Agent in respect of this Agreement, the Facility
and/or one or more Obligors; and

 

(ii)                                  the number or, as the case may be, numbers
assigned to this Agreement, the Facility and/or one or more Obligors by such
numbering service provider.

 

37.4                        Entire agreement

 

This Clause 37 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

37.5                        Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

37.6                        Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:

 

(a)                                 of the circumstances of any disclosure of
Confidential Information made pursuant to sub-paragraph (b)(v) of Clause 37.2
(Disclosure of Confidential Information) except where such disclosure is made to
any of the persons referred to in that paragraph during the ordinary course of
its supervisory or regulatory function; and

 

(b)                                 upon becoming aware that Confidential
Information has been disclosed in breach of this Clause 37 (Confidentiality).

 

37.7                        Continuing obligations

 

The obligations in this Clause 37 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:

 

(a)                                 the date on which all amounts payable by the
Obligors under or in connection with this Agreement have been paid in full and
all Commitments have been cancelled or otherwise cease to be available; and

 

(b)                                 the date on which such Finance Party
otherwise ceases to be a Finance Party.

 

- 91 -

--------------------------------------------------------------------------------


 

38.                              COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

- 92 -

--------------------------------------------------------------------------------


 

GOVERNING LAW AND ENFORCEMENT

 

39.                               GOVERNING LAW

 

This Agreement and all non-contractual obligations arising out of or in
connection with this Agreement are governed by English law.

 

40.                               ENFORCEMENT

 

40.1                        Jurisdiction

 

(a)                                 The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute regarding the existence, validity or termination
of this Agreement or the consequences of its nullity) or any non-contractual
obligations arising out of or in connection with this Agreement (a “Dispute”).

 

(b)                                 The Parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

(c)                                  The Borrower waives, to the maximum extent
not prohibited by law, any right it may have to claim or recover in any legal
action or proceeding referred to in this Clause 40.1 any special exemplary,
punitive or consequential damages.

 

(d)                                 This Clause 40.1 is for the benefit of the
Finance Parties only.  As a result, to the extent allowed by law, no Finance
Party shall be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction.  To the extent allowed by law, the Finance
Parties may take concurrent proceedings in any number of jurisdictions.

 

40.2                        Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:

 

(a)                                 irrevocably appoints Bunge Corporation
Limited, (Company Number 03132265, Room 113, 65 London Wall, London EC2M 5TU) as
its agent for service of process in relation to any proceedings before the
English courts in connection with any Finance Document; and

 

(b)                                 agrees that failure by a process agent to
notify the Borrower of the process will not invalidate the proceedings
concerned.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

- 93 -

--------------------------------------------------------------------------------


 

SCHEDULE 1
APPLICABLE MARGIN

 

1.                                      The Applicable Margin is 1.00 per cent.
per annum unless:

 

(a)                                 an Event of Default has occurred and is
continuing and/or neither an Applicable Moody’s Rating nor an Applicable S&P
Rating is available, in which case the Applicable Margin shall be 1.70 per cent.
per annum; or

 

(b)                                 Moody’s are publishing an Applicable Moody’s
Rating and/or S&P are publishing an Applicable S&P Rating, in which case the
Applicable Margin is the percentage rate per annum that corresponds to that
rating, as in effect from time to time as set out in the following table:

 

Applicable S&P
Rating

 

Applicable Moody’s
Rating

 

Applicable Margin
(% per annum)

BBB+ or above

 

Baa1 or above

 

0.70

BBB

 

Baa2

 

0.90

BBB-

 

Baa3

 

1.10

BB+

 

Ba1

 

1.30

BB or lower

 

Ba2 or lower

 

1.70

 

2.                                      If the Applicable Moody’s Rating and the
Applicable S&P Rating appear on different lines of the table at Clause 1 of this
Schedule, the Applicable Margin will be determined as follows:

 

(a)                                 if there is a split Rating of one notch, the
Applicable Margin shall be the average of the Applicable Margin of the two
notches;

 

(b)                                 if there is a split Rating of two notches,
the Applicable Margin shall be the Applicable Margin for the intermediate notch;

 

(c)                                  if there is a split rating of more than two
notches, the Applicable Margin should be average of the Applicable Margin of the
two notches; and

 

(d)                                 if only one of the Rating Agencies has
provided an Applicable Rating then the Applicable Margin shall be calculated by
assuming that the Rating Agency that did not provide an Applicable Rating would
provide an Applicable Rating two notches below the Applicable Rating that was
provided.

 

3.                                      Any change to the Applicable Margin
shall take effect on the first Business Day after the announcement of the change
in rating by the relevant Rating Agency.

 

4.                                      If the long term unsecured debt ratings
service provided by S&P or Moody’s ceases to be available, the Agent can, after
consultation with the Borrower and the Lenders,

 

- 94 -

--------------------------------------------------------------------------------


 

specify an alternative provider of an equivalent service for the purposes of
calculating the Applicable Margin.

 

- 95 -

--------------------------------------------------------------------------------


 

SCHEDULE 2
THE ORIGINAL LENDERS

 

Name of Original Lender

 

Commitment
US$

ABN AMRO Bank N.V.

 

57,000,000

BNP Paribas

 

57,000,000

ING Belgium, Brussels, Geneva Branch

 

57,000,000

Lloyds Bank plc

 

57,000,000

The Royal Bank of Scotland plc

 

57,000,000

Citibank, N.A., London Branch

 

57,000,000

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. (trading as Rabobank
International)

 

57,000,000

Crédit Agricole Corporate and Investment Bank

 

57,000,000

HSBC Bank plc

 

57,000,000

Industrial and Commercial Bank of China Ltd., New York Branch

 

57,000,000

Mizuho Bank, Ltd.

 

57,000,000

Natixis

 

57,000,000

Société Générale

 

57,000,000

Standard Chartered Bank

 

57,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

57,000,000

UniCredit Bank AG, New York Branch

 

57,000,000

Australia and New Zealand Banking Group Limited

 

54,000,000

Barclays Bank PLC

 

43,000,000

Commerzbank AG, New York and Grand Cayman Branches

 

43,000,000

Credit Suisse AG, Cayman Islands Branch

 

43,000,000

DBS Bank Ltd., Los Angeles Agency

 

43,000,000

 

- 96 -

--------------------------------------------------------------------------------


 

Name of Original Lender

 

Commitment
US$

KfW IPEX-Bank GmbH

 

43,000,000

National Australia Bank Limited ABN# 12-004-044-937

 

43,000,000

Sumitomo Mitsui Banking Corporation

 

43,000,000

SunTrust Bank

 

43,000,000

Zürcher Kantonalbank

 

40,000,000

Agricultural Bank of China, Ltd., New York Branch

 

35,000,000

Intesa Sanpaolo Bank Ireland Plc

 

35,000,000

Santander Bank, N.A.

 

35,000,000

Scotiabank Europe plc

 

35,000,000

Compass Bank

 

30,000,000

Overseas-Chinese Banking Corporation Limited New York Agency

 

30,000,000

Banco do Brasil S.A., New York Branch

 

25,000,000

Bank of China (UK) Limited

 

25,000,000

DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main

 

25,000,000

Banque Artesia Nederland N.V.

 

25,000,000

KBC Bank NV Nederland

 

25,000,000

PNC Bank National Association

 

25,000,000

U.S. Bank National Association

 

25,000,000

Westpac Banking Corporation

 

25,000,000

TOTAL

 

1,750,000,000

 

- 97 -

--------------------------------------------------------------------------------


 

SCHEDULE 3
CONDITIONS PRECEDENT

 

Conditions Precedent to Initial Utilisation

 

1.                                      Obligors

 

(a)                                 A copy of the constitutional documents of
each Obligor or, in the case of the Borrower, a copy of the articles of
association (statuten) and deed of incorporation (oprichtingsakte) as well as an
extract (uittreksel) from the relevant Chamber of Commerce (Kamer van
Koophandel) of the Borrower.

 

(b)                                 A copy of a resolution of the board of
directors of each Obligor:

 

(i)                                     approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute the Finance Documents to which it is a party;

 

(ii)                                  if applicable, authorising a specified
person or persons to execute the Finance Documents to which it is a party on its
behalf; and

 

(iii)                               if applicable, authorising a specified
person or persons, on its behalf, to sign and/or despatch all documents and
notices (including, if relevant, any Utilisation Request) to be signed and/or
despatched by it under or in connection with the Finance Documents to which it
is a party.

 

(c)                                  To the extent required under Dutch law or
Borrower’s articles of association, a copy of the resolution of the general
meeting of shareholders (algemene vergadering van aandeelhouders) of the
Borrower approving the resolutions of the board of managing directors referred
to under paragraph (b) above and appointing an authorised person to represent
the Borrower in case of a conflict of interest.

 

(d)                                 If applicable, a copy of (i) the request for
advice from each (central or European) works council (centrale of Europese)
ondernemingsraad) with jurisdiction over the transactions contemplated by this
Agreement and (ii) the positive advice from such works council which contains no
condition, which if complied with, could result in a breach of any of the
Finance Documents.

 

(e)                                  A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above in relation to
the Finance Documents.

 

(f)                                   A certificate of each Obligor (signed by a
Responsible Officer) confirming that borrowing or guaranteeing, as appropriate,
the Total Commitments would not violate any borrowing or, guaranteeing limit set
forth in any Contractual Obligation or Requirement of Law binding on the
respective Obligor.

 

(g)                                  A certificate of an authorised signatory of
the Obligor certifying that each copy document relating to it specified in this
Schedule 3 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 

- 98 -

--------------------------------------------------------------------------------


 

2.                                      Legal opinions

 

(a)                                 A legal opinion of Clifford Chance LLP,
legal advisers to the Arrangers and the Agent as to matters of English law,
opining notably as to the validity under English law of the obligations of the
Borrower under this Agreement.

 

(b)                                 A legal opinion of Clifford Chance LLP,
legal advisers to the Arrangers and the Agent as to matters of Dutch law,
opining notably as to (i) the capacity of the Borrower to enter into and perform
its obligations under the Finance Documents, (ii) the recognition under Dutch
law of the validity of such obligations of the Borrower under this Agreement and
(iii) the recognition and enforcement in The Netherlands of any judgement
rendered against the Borrower pursuant to the jurisdiction provisions of the
Finance Documents.

 

(c)                                  A legal opinion of Conyers Dill & Pearman
Limited, special legal counsel to the Parent as to matters of Bermuda law,
opining notably as to (i) the capacity of the Parent to enter into and perform
its obligations under the Parent Guarantee, (ii) the recognition under Bermuda
law of the validity of such obligations and the choice of law expressed in the
Parent Guarantee and (iii) the recognition and enforcement in Bermuda of any
judgement rendered against the Parent pursuant to the jurisdiction provisions of
the Parent Guarantee.

 

(d)                                 A legal opinion of Reed Smith LLP, legal
advisor to the Parent as to matters of New York law, opining notably as to the
validity under New York law of the obligations of the Parent under the Parent
Guarantee.

 

(e)                                  A legal opinion of Reed Smith LLP, legal
advisor to the Borrower as to matters of New York law, opining notably as to the
enforceability of the Transaction Documents.

 

3.                                      Other documents and evidence

 

(a)                                 One signed original of the Parent Guarantee.

 

(b)                                 Delivery of a copy of each of the
Transaction Documents.

 

(c)                                  Evidence that any process agent referred to
in Clause 40.2 (Service of process), has accepted its appointment.

 

(d)                                 A certificate of the Parent confirming the
prevalent Ratings in respect of the Parent on the date of this Agreement.

 

(e)                                  The latest annual consolidated audited and
certified financial statements of the Parent.

 

(f)                                   Evidence that the 2011 Facility has been,
or will have been on or by the first Utilisation Date, unconditionally and
irrevocably prepaid or repaid and cancelled in full.

 

- 99 -

--------------------------------------------------------------------------------


 

(g)                                  Evidence that the fees, costs and expenses
then due from the Borrower pursuant to Clause 12 (Fees) and Clause 17 (Costs and
expenses) have been paid or will be paid by the first Utilisation Date.

 

(h)                                 A copy of any other document, authorisation,
opinion or assurance reasonably requested by the Agent.

 

- 100 -

--------------------------------------------------------------------------------


 

SCHEDULE 4
UTILISATION REQUEST

 

From:               Bunge Finance Europe B.V. as Borrower

 

To:                             ABN AMRO Bank N.V. as Agent

 

Dated:

 

Dear Sirs

 

We refer to the revolving facility agreement (the “Agreement”) dated [·] 2014
and made between, Bunge Finance Europe B.V., as Borrower, the Arrangers named
therein, the Agent and certain Lenders named therein.

 

1.                                      This is a Utilisation Request.  Terms
defined in the Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

 

2.                                      We wish to borrow a Loan on the
following terms:

 

Proposed Utilisation Date:

 

[·] (or, if that is not a Business Day, the next Business Day)

 

 

 

Amount:

 

[·] or, if less, the Available Facility

 

 

 

Interest Period:

 

[·]

 

3.                                      We confirm that each condition specified
in Clause 4.2 (Further conditions precedent) is satisfied on the date of this
Utilisation Request.

 

4.                                      [This Loan is to be made in
[whole]/[part] for the purpose of refinancing [identify maturing Loan]. / [The
proceeds of this Loan should be credited to [account]].

 

5.                                      This Utilisation Request is irrevocable.

 

 

Yours faithfully

 

 

 

 

 

 

 

 

authorised signatory for

 

 

Bunge Finance Europe B.V.

 

 

WARNING:  PLEASE SEEK DUTCH LEGAL ADVICE (I) UNTIL THE INTERPRETATION OF THE
TERM “PUBLIC” (AS REFERRED TO IN ARTICLE 4.1(1) OF THE CAPITAL REQUIREMENTS
REGULATION (EU/575/2013)) HAS BEEN PUBLISHED BY THE COMPETENT AUTHORITY, IF THE
SHARE OF A LENDER IN ANY UTILISATION REQUESTED BY A DUTCH BORROWER IS LESS THAN
EUR 100,000 (OR THE FOREIGN CURRENCY EQUIVALENT

 

- 101 -

--------------------------------------------------------------------------------


 

THEREOF) AND (II) AS SOON AS THE INTERPRETATION OF THE TERM “PUBLIC” HAS BEEN
PUBLISHED BY THE COMPETENT AUTHORITY, IF THE LENDER IS CONSIDERED TO BE A PART
OF THE PUBLIC ON THE BASIS OF SUCH INTERPRETATION.

 

- 102 -

--------------------------------------------------------------------------------


 

SCHEDULE 5
FORM OF TRANSFER CERTIFICATE

 

To:                             ABN AMRO Bank N.V.as Agent

 

From:               [The Existing Lender] (the “Existing Lender”) and [The New
Lender] (the “New Lender”)

 

Dated:

 

We refer to the revolving facility agreement (the “Agreement”) dated [·] 2014
between Bunge Finance Europe B.V., as Borrower, the Arrangers named therein, the
Agent and certain Lenders named therein.

 

1.                                      This is a Transfer Certificate.  Terms
defined in the Agreement have the same meaning in this Transfer Certificate
unless given a different meaning in this Transfer Certificate.

 

2.                                      We refer to Clause 25.5 (Procedure for
transfer):

 

(a)                                 The Existing Lender and the New Lender agree
to the Existing Lender transferring to the New Lender by novation all or part of
the Existing Lender’s Commitment, rights and obligations referred to in the
Schedule in accordance with Clause 25.5 (Procedure for transfer).

 

(b)                                 The proposed Transfer Date is [·].

 

(c)                                  The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of
Clause 32.2 (Addresses) are set out in the Schedule.

 

3.                                      The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 25.4 (Limitation of responsibility of Existing Lenders).

 

4.                                      This Transfer Certificate may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Transfer
Certificate.

 

5.                                      This Transfer Certificate and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

- 103 -

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]

[New Lender]

 

 

By:

By

 

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [·].

 

ABN AMRO BANK N.V.

 

 

 

By:

 

WARNING:  PLEASE SEEK DUTCH LEGAL ADVICE (I) UNTIL THE INTERPRETATION OF THE
TERM “PUBLIC” (AS REFERRED TO IN ARTICLE 4.1(1) OF THE CAPITAL REQUIREMENTS
REGULATION (EU/575/2013)) HAS BEEN PUBLISHED BY THE COMPETENT AUTHORITY, IF THE
SHARE OF A LENDER IN ANY UTILISATION REQUESTED BY A DUTCH BORROWER IS LESS THAN
EUR 100,000 (OR THE FOREIGN CURRENCY EQUIVALENT THEREOF) AND (II) AS SOON AS THE
INTERPRETATION OF THE TERM “PUBLIC” HAS BEEN PUBLISHED BY THE COMPETENT
AUTHORITY, IF THE LENDER IS CONSIDERED TO BE A PART OF THE PUBLIC ON THE BASIS
OF SUCH INTERPRETATION.

 

- 104 -

--------------------------------------------------------------------------------


 

SCHEDULE 6
TIMETABLES

 

 

 

Loans in dollars

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)

 

U-3

4.00pm Amsterdam time

Agent notifies the Lenders of the Loan in accordance with Clause 5.4 (Lenders’
participation)

 

U-3

6.00pm Amsterdam time

LIBOR

 

Quotation Day as of 11:00 a.m. London time

 

“U” = date of utilisation

 

“U - X” = X Business Days prior to date of utilisation

 

- 105 -

--------------------------------------------------------------------------------


 

SCHEDULE 7
FORM OF ACCORDION INCREASE CERTIFICATE

 

To:                             ABN AMRO Bank N.V. as Agent

 

From:              Bunge Finance Europe B.V. as Borrower, [·] (the “Accordion
Lenders”) and [·] (the “New Accordion Lenders”)

 

Dated:

 

We refer to the revolving facility agreement (the “Agreement”) dated [·] 2014
between Bunge Finance Europe B.V., as Borrower, the Arrangers named therein, the
Agent and certain Lenders named therein.

 

1.                                      This is an Accordion Increase
Certificate.  Terms defined in the Agreement have the same meaning in this
Accordion Increase Certificate unless given a different meaning in this
Accordion Increase Certificate.

 

2.                                      We refer to Clause 2.2 (Accordion
Increase) of the Agreement:

 

(a)                                 Each Additional Commitment Lender agrees to
provide the Additional Commitment as set out in the Schedule opposite its name
and in accordance with paragraphs (g) and (h) of Clause 2.2 (Accordion
Increase).

 

(b)                                 The proposed Accordion Increase Date is
[     ]1.

 

(c)                                  The Facility Office and address, fax number
and attention details for notices of each New Accordion Lender for the purposes
of Clause 32.2 (Addresses) are set out in the Schedule.

 

3.                                      This Accordion Increase Certificate may
be executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Accordion Increase
Certificate.

 

4.                                      This Accordion Increase Certificate and
any non-contractual obligations arising out of or in connection with it are
governed by English law.

 

--------------------------------------------------------------------------------

1                  This date must be the last day of the Interest Period for
each currently outstanding Loan.

 

- 106 -

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitments

 

Accordion Lender/New
Accordion Lender

 

Additional Commitment

 

Total Commitment

[·]

 

[·]

 

[·]

 

[Insert Facility Office address, fax number and attention details for notices
and account details for payments, for New Accordion Lenders]

 

[Accordion Lenders]

 

[New Accordion Lenders]

 

 

 

By:

 

By:

 

 

 

By:

 

By:

 

 

 

By:

 

By:

 

 

 

 

 

 

Bunge Finance Europe B.V. as Borrower

 

 

 

 

 

By:

 

 

 

 

This Accordion Increase Certificate is accepted by the Agent and the Accordion
Increase Date is confirmed as [·].

 

ABN AMRO BANK N.V.

 

 

By:

 

- 107 -

--------------------------------------------------------------------------------


 

SIGNATURES

 

THE BORROWER

 

BUNGE FINANCE EUROPE B.V.

 

By:

/s/ Premchand Kanneganti

 

 

 

Name:

PREMCHAND KANNEGANTI

 

                President

Address:

11720 Borman Drive

 

St. Louis, Missouri 63146

 

 

Attention:

Treasurer

 

 

Email:

blm.treasuryoperations@bunge.com

 

 

Fax:

(314) 292 4314

 

 

with a copy to:

 

Bunge Limited

 

Address:

[50 Main Street

 

White Plains,

 

New York 10606

 

 

Attention:

Treasurer

 

 

Email:

blm.treasuryoperations@bunge.com

 

 

Fax:

(914) 684 3283]

 

- 108 -

--------------------------------------------------------------------------------


 

THE CO-ORDINATORS

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

By:

/s/ Dan Dorner

 

/s/ S.M. Feenstra

 

 

 

 

Name:

Dan Dorner

 

S.M. Feenstra

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Mark Pegrum

 

/s/ Helen Fletcher

 

 

 

Name:

Mark Pegrum

 

Helen Fletcher

 

 

 

 

 

 

ING BANK N.V.

 

 

 

 

 

By:

/s/ C. A. C. Kuijt

 

/s/ Geert Bierman

 

 

 

 

Name:

C. A. C. Kuijt

 

Geert Bierman

 

         Director

 

 

 

 

 

 

 

 

LLOYDS BANK PLC

 

 

 

 

 

By:

/s/ Dale Baxter

 

 

 

 

 

 

Name:

Dale Baxter

 

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

/s/ Brett E. Thompson

 

 

 

 

 

 

Name:

Brett E. Thompson

 

 

 

Director

 

 

 

- 109 -

--------------------------------------------------------------------------------


 

THE ARRANGERS

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

By:

/s/ Dan Dorner

 

/s/ S.M. Feenstra

 

 

 

 

Name:

Dan Dorner

 

S.M. Feenstra

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Mark Pegrum

 

/s/ Helen Fletcher

 

 

 

 

Name:

Mark Pegrum

 

Helen Fletcher

 

 

 

 

 

 

ING BANK N.V.

 

 

 

 

 

By:

/s/ C. A. C. Kuijt

 

/s/ Geert Bierman

 

 

 

 

Name:

C. A. C. Kuijt

 

Geert Bierman

 

     Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LLOYDS BANK PLC

 

 

 

 

 

 

 

 

 

By:

/s/ Dale Baxter

 

 

 

 

 

 

 

 

 

 

Name:

Dale Baxter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

 

 

 

By:

/s/ Brett E. Thompson

 

 

 

 

 

 

 

 

 

 

Name:

Brett E. Thompson

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CITIGROUP GLOBAL MARKETS LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ Lucy Devlin

 

 

 

 

 

 

 

 

 

 

Name:

Lucy Devlin

 

 

 

 

 

Vice President

 

 

 

 

 

- 110 -

--------------------------------------------------------------------------------


 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS RABOBANK
INTERNATIONAL)

 

By:

[g83561km21i001.jpg]

/s/ Françoise Roche

[g83561km21i002.jpg]

/s/ Rob C.M. Reefman

 

Rabobank International Trade & Commodity Finance

Rabobank International Trade & Commodity Finance

 

 

 

 

 

Name:

 

Françoise Roche

 

Rob C.M. Reefman

 

 

Head TCF Energy Utrecht

 

Director Energy

 

 

 

 

 

 

 

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

 

 

 

By:

/s/ Blake Wright

 

/s/ James Austin

 

 

 

 

 

 

Name:

BLAKE WRIGHT

 

Name: James Austin

 

 

 

MANAGING DIRECTOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HSBC BANK PLC

 

 

 

 

 

 

 

 

 

By:

/s/ Guy Jolly

 

 

 

 

 

 

 

 

 

 

Name:

Guy Jolly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

By:

/s/ Qing Hong

 

 

 

 

 

 

 

 

 

 

Name:

Qing Hong, Deputy General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIZUHO BANK, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Tenya Mitsuboshi

 

 

 

 

 

 

 

 

 

 

Name:

Tenya Mitsuboshi

 

 

 

 

 

Deputy General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATIXIS

 

 

 

 

 

 

 

 

 

By:

/s/ Cédric Viviant

 

/s/ B. Le Foyer

 

 

 

 

 

 

 

 

Name:

Cédric Viviant

 

B. Le Foyer

 

 

 

- 111 -

--------------------------------------------------------------------------------


 

SG AMERICAS SECURITIES LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Barbara Paulsen

 

 

 

 

 

 

 

 

 

 

Name:

Barbara Paulsen

 

 

 

 

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STANDARD CHARTERED BANK

 

 

 

 

 

 

 

 

 

By:

/s/ Hiren Singharay

 

 

 

 

 

 

 

 

 

 

Name:

Hiren Singharay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ George Stoecklein

 

 

 

 

 

 

 

 

 

 

Name:

GEORGE STOECKLEIN

 

 

 

 

 

           DIRECTOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNICREDIT BANK AG, NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Dusch

 

/s/ Pranav Surendranath

 

 

 

 

 

 

Name:

Thomas Dusch

 

Pranav Surendranath

 

- 112 -

--------------------------------------------------------------------------------


 

THE ORIGINAL LENDERS

 

 

 

 

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

 

 

By:

/s/ Dan Dorner

 

/s/ S.M. Feenstra

 

 

 

 

 

 

Name:

Dan Dorner

 

S.M. Feenstra

 

 

 

 

 

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Pegrum

 

/s/ Helen Fletcher

 

 

 

 

 

 

Name:

Mark Pegrum

 

Helen Fletcher

 

 

 

 

 

 

 

 

 

 

 

 

ING BELGIUM, BRUSSELS, GENEVA BRANCH

 

 

 

 

 

 

 

 

 

By:

/s/ Silvio Kofmel

 

/s/ Ko Osinga

 

 

 

 

 

 

Name:

SILVIO KOFMEL

 

KO OSINGA

 

HEAD OF TCF

 

HEAD OF CREDIT RISK

 

 

 

 

 

 

 

 

 

 

LLOYDS BANK PLC

 

 

 

 

 

 

 

 

 

By:

/s/ Dale Baxter

 

 

 

 

 

 

 

 

 

 

Name:

DALE BAXTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

 

 

 

By:

/s/ Brett E. Thompson

 

 

 

 

 

 

 

 

 

 

Name:

Brett E. Thompson

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A., LONDON BRANCH

 

 

 

 

 

 

 

 

 

By:

/s/ Lucy Devlin

 

 

 

 

 

 

 

 

 

 

Name:

Lucy Devlin

 

 

 

 

 

Vice President

 

 

 

 

 

- 113 -

--------------------------------------------------------------------------------


 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS RABOBANK
INTERNATIONAL)

 

 

 

 

 

By:

[g83561km23i001.jpg]

/s/ Françoise Roche

[g83561km23i002.jpg]

/s/ Rob C.M. Reefman

 

Rabobank International Trade & Commodity Finance

Rabobank International Trade & Commodity Finance

Name:

 

Françoise Roche

 

Rob C.M. Reefman

 

 

 

 

Head TCF Energy Utrecht

 

Director Energy

 

 

 

 

 

 

 

 

 

 

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

 

 

 

By:

/s/ Blake Wright

 

 

By:

/s/ James Austin

 

 

 

 

Name:

Blake Wright

 

Name:

James Austin

 

 

 

 

 

 

 

 

 

 

HSBC BANK PLC

 

 

 

 

 

 

 

 

 

By:

/s/ Guy Jolly

 

 

 

 

 

 

 

 

 

 

Name:

Guy Jolly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

By:

/s/ Qing Hong

 

 

 

 

 

 

 

 

 

 

Name:

Qing Hong, Deputy General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIZUHO BANK, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Tenya Mitsuboshi

 

 

 

 

 

 

 

 

 

 

Name:

Tenya Mitsuboshi

 

 

 

 

 

Deputy General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATIXIS

 

 

 

 

 

 

 

 

 

By:

/s/ Cédric Viviant

 

/s/ B. Le Foyer

 

 

 

 

 

 

 

 

Name:

Cédric Viviant

 

B. Le Foyer

 

- 114 -

--------------------------------------------------------------------------------


 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

 

 

 

 

By:

/s/ Barbara Paulsen

 

 

 

 

 

 

 

 

 

 

Name:

Barbara Paulsen

 

 

 

 

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STANDARD CHARTERED BANK

 

 

 

 

 

 

 

 

 

By:

/s/ Hiren Singharay

 

 

 

 

 

 

 

 

 

 

Name:

Hiren Singharay
Managing Director & Head of Syndications
Europe, Africa & South Asia
Standard Chartered Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ George Stoecklein

 

 

 

 

 

 

 

 

 

 

Name:

GEORGE STOECKLEIN

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNICREDIT BANK AG, NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Dusch

 

/s/ Pranav Surendranath

 

 

 

 

 

 

Name:

Thomas Dusch

 

Pranav Surendranath

 

 

 

 

 

 

 

 

 

 

AGRICULTURAL BANK OF CHINA, LTD., NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

By:

/s/ Jian Zhang

 

 

 

 

 

 

 

 

 

 

Name:

Jian Zhang

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ David Cormack

 

 

 

 

 

 

 

 

 

 

Name:

David Cormack

 

 

 

 

 

Head of Agribusiness, Europe

 

 

 

 

 

- 115 -

--------------------------------------------------------------------------------


 

BANCO DO BRASIL S.A., NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

By:

/s/ João Carlos Telles

 

/s/ Alexandre Alves de Souza

 

 

 

 

 

 

 

 

Name:

João Carlos Telles

 

Alexandre Alves de Souza

 

 

 

Deputy General Manager

 

General Manager

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF CHINA (UK) LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ Hua Bin Wang

 

/s/ Zhibin Xie

 

 

 

 

 

 

 

 

Name:

Hua Bin Wang

 

Zhibin Xie

 

 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

 

 

 

 

 

 

 

 

Name:

Ronnie Glenn

 

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPASS BANK

 

 

 

 

 

 

 

 

 

By:

/s/ Eduardo Salazar, Mg. Director

 

 

 

 

 

 

 

 

 

 

Name:

Eduardo Salazar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

 

 

 

 

 

 

 

 

By:

/s/ Diane L. Pockaj

 

/s/ M. Weinert

 

 

 

 

 

 

 

 

Name:

Diane L. Pockaj

 

M. Weinert

 

 

 

Managing Director

 

Vice President

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

 

 

 

 

 

 

 

 

Name:

VIPUL DHADDA

 

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

By:

/s/ Sally Reyes

 

 

 

 

 

 

 

 

 

 

Name:

Sally Reyes

 

 

 

 

 

Authorized Signatory

 

 

 

 

 

- 116 -

--------------------------------------------------------------------------------


 

DBS BANK LTD., LOS ANGELES AGENCY

 

 

 

 

 

By:

/s/ James McWalters

 

 

 

 

 

 

Name:

James McWalters

 

 

Title:  

General Manager

 

 

 

 

 

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN

 

 

 

 

 

By:

/s/ Harry Moreno

 

/s/ Daniel Teschner

 

 

 

 

Name:

Harry Moreno

 

Daniel Teschner

 

 

 

 

 

 

BANQUE ARTESIA NEDERLAND N.V.

 

 

 

 

 

By:

/s/ P.G. Holla

 

/s/ B.A. Schutz

 

 

 

 

Name:

P.G. Holla

 

B.A. Schutz

 

 

 

 

 

 

INTESA SANPAOLO BANK IRELAND PLC

 

 

 

 

 

By:

/s/ Paul Samuels

 

Power of Attorney

 

 

 

 

Name:

Paul Samuels

 

 

 

Senior Relationship Manager

 

 

 

 

 

 

 

 

KBC BANK NV NEDERLAND

 

 

 

 

 

By:

/s/ Suzanne Greifenberg

 

/s/ I.J.A. De Bruine-Verjans

 

 

 

 

Name:

SUZANNE GREIFENBERG

 

I.J.A. DE BRUINE-VERJANS

 

SENIOR MEDEWERKER KREDIETEN

 

RELATIONSHIP MANAGER

 

 

 

 

 

 

KFW IPEX-BANK GMBH

 

 

 

 

 

By:

/s/ Martin Kloster

 

/s/ Maike Lindenberg

 

 

 

 

Name:

Martin Kloster
Director

 

Maike Lindenberg

 

- 117 -

--------------------------------------------------------------------------------


 

NATIONAL AUSTRALIA BANK LIMITED ABN# 12-004-044-937

 

 

 

By:

/s/ Marcia Bockol

 

 

 

 

 

 

Name:

Marcia Bockol

 

 

 

 

 

 

 

 

OVERSEA-CHINESE BANKING CORPORATION LIMITED NEW YORK AGENCY

 

 

 

 

 

By:

/s/ Yeoh Nguan Lee

 

 

 

 

 

 

Name:

YEOH NGUAN LEE

 

 

 

GENERAL MANAGER

 

 

 

 

 

 

 

 

PNC BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jeffrey S. Potts

 

 

 

 

 

 

Name:

Jeffrey S. Potts

 

 

 

Senior Vice President

 

 

 

 

 

SANTANDER BANK, N.A.

 

 

 

 

 

By:

/s/ William Maag

 

 

 

 

 

 

Name:

William Maag

 

 

 

Senior Vice President

 

 

 

 

 

SCOTIABANK EUROPE PLC

 

 

 

 

 

By:

/s/ NCF Petherbridge

 

/s/ Steve Caller

 

 

 

Name:

NCF Petherbridge

 

Steve Caller

 

Managing Director

 

Manager, Credit Risk Control

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ Shuji Yabe

 

 

 

 

 

 

Name:

Shuji Yabe

 

 

 

 

 

 

Title:

Managing Director

 

 

 

- 118 -

--------------------------------------------------------------------------------


 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Tesha Winslow

 

 

 

 

 

 

Name:

Tesha Winslow

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ James D Pegues

 

 

 

 

 

 

Name:

James D Pegues, Vice President

 

 

 

 

 

 

 

 

WESTPAC BANKING CORPORATION

 

 

 

 

 

By:

/s/ Susan Ehr

 

 

 

 

 

 

Name:

Susan Ehr

 

 

 

Tier One Attorney

 

 

 

 

 

 

 

 

ZÜRCHER KANTONALBANK

 

 

 

 

 

By:

/s/ Markus Wüstiner

 

/s/ Fabiano Manfredi

 

 

 

 

Name:

Markus Wüstiner

 

Fabiano Manfredi

 

- 119 -

--------------------------------------------------------------------------------


 

THE AGENT

 

 

 

 

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

By:

 

/s/ D.N. de Baan

 

/s/ Jeanine Kok

 

 

 

 

 

Name:

 

D.N. de Baan

 

Jeanine Kok

 

 

proxy holder

 

Proxy Holder

 

 

 

 

 

Address:

 

ABN AMRO Bank N.V.

 

 

 

 

Gustav Mahlerlaan 10

 

 

 

 

1082PP Amsterdam

 

 

 

 

PAC Code HQ8042

 

 

 

 

The Netherlands

 

 

 

 

 

 

 

Tel:

 

+31 (0) 20 6288287

 

 

 

 

 

 

 

Fax:

 

+31 (0) 20 6286985

 

 

 

 

 

 

 

Email:

 

mark.meijer@nl.abnamro.com / leo.van.der.knaap@nl.abnamro.com

 

 

 

 

 

Attention:

 

Mark Meijer

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

Address:

 

ABN AMRO Bank N.V.

 

 

 

 

P.O. Box 283

 

 

 

 

1000 EA Amsterdam

 

 

 

 

The Netherlands

 

 

 

 

 

 

 

Fax:

 

+31 (0) 20 6283030

 

 

 

 

 

 

 

Email:

 

Agency.Services.Nederland@nl.abnamro.com

 

 

 

 

 

 

 

Attention:

 

Agency Services Nederland

 

 

 

- 120 -

--------------------------------------------------------------------------------


 

EXHIBIT

 

Form of Parent Guarantee

 

- 121 -

--------------------------------------------------------------------------------